 



Exhibit 10.1
STANDARD OFFICE LEASE
BY AND BETWEEN
ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership,
AS LANDLORD,
AND
ARUBA NETWORKS, INC.,
a Delaware corporation,
AS TENANT
SUITE 100
1344 Crossman Avenue

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
ARTICLE 1
  BASIC LEASE PROVISIONS     1  
 
           
ARTICLE 2
  TERM/PREMISES/MUST TAKE SPACE     2  
(a)
  Term     2  
(b)
  Must Take Space     2  
(c)
  Premises     3  
 
           
 
           
ARTICLE 3
  RENTAL     3  
(a)
  Basic Rental     3  
(b)
  Direct Costs     3  
(c)
  Definitions     3  
(d)
  Determination of Payment     6  
(e)
  Audit Right     7  
 
           
ARTICLE 4
  SECURITY DEPOSIT     7  
 
           
ARTICLE 5
  HOLDING OVER     8  
 
           
ARTICLE 6
  OTHER TAXES     8  
 
           
ARTICLE 7
  USE     9  
 
           
ARTICLE 8
  CONDITION OF PREMISES     9  
 
           
ARTICLE 9
  REPAIRS AND ALTERATIONS     10  
(a)
  Landlord’s Obligations     10  
(b)
  Tenant’s Obligations     10  
(c)
  Alterations     11  
(d)
  Insurance; Liens     11  
(e)
  Costs and Fees; Removal     11  
 
           
ARTICLE 10
  LIENS     11  
 
           
ARTICLE 11
  PROJECT SERVICES     12  
(a)
  Basic Services     12  
(b)
  Excess Usage     12  
(c)
  Additional Electrical Service     12  
(d)
  HVAC Balance     12  
(e)
  Telecommunications     13  
(f)
  Sole Electrical Representative     13  
(g)
  Abatement Events     13  
 
           
ARTICLE 12
  RIGHTS OF LANDLORD     14  
(a)
  Right of Entry     14  
(b)
  Maintenance Work     14  
(c)
  Rooftop     14  
 
           
ARTICLE 13
  INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY     15  
(a)
  Indemnity     15  
(b)
  Exemption of Landlord from Liability     16  
(c)
  Security     16  
 
           
ARTICLE 14
  INSURANCE     17  
(a)
  Tenant’s Insurance     17  
(b)
  Form of Policies     17  
(c)
  Landlord’s Insurance     18  
(d)
  Waiver of Subrogation     18  
(e)
  Compliance with Law     18  
 
           
ARTICLE 15
  ASSIGNMENT AND SUBLETTING     18  
 
           
ARTICLE 16
  DAMAGE OR DESTRUCTION     20  
 
           
ARTICLE 17
  SUBORDINATION     21  
 
           
ARTICLE 18
  EMINENT DOMAIN     22  
 
           
ARTICLE 19
  DEFAULT     22  
(a)
  Tenant Default     22  
(b)
  Landlord Default     23  
 
           
ARTICLE 20
  REMEDIES     23  

(i)



--------------------------------------------------------------------------------



 



                      Page
ARTICLE 21
  TRANSFER OF LANDLORD’S INTEREST     25  
 
           
ARTICLE 22
  BROKER     25  
 
           
ARTICLE 23
  PARKING     25  
 
           
ARTICLE 24
  WAIVER     26  
 
           
ARTICLE 25
  ESTOPPEL CERTIFICATE     26  
 
           
ARTICLE 26
  LIABILITY OF LANDLORD     26  
 
           
ARTICLE 27
  INABILITY TO PERFORM     27  
 
           
ARTICLE 28
  HAZARDOUS WASTE     27  
 
           
ARTICLE 29
  SURRENDER OF PREMISES; REMOVAL OF PROPERTY     28  
 
           
ARTICLE 30
  MISCELLANEOUS     29  
(a)
  SEVERABILITY; ENTIRE AGREEMENT     29  
(b)
  Attorneys’ Fees; Waiver of Jury Trial     29  
(c)
  Time of Essence     30  
(d)
  Headings; Joint and Several     30  
(e)
  Reserved Area     30  
(f)
  NO OPTION     30  
(g)
  Use of Project Name; Improvements     30  
(h)
  Rules and Regulations     30  
(i)
  Quiet Possession     30  
(j)
  Rent     30  
(k)
  Successors and Assigns     31  
(l)
  Notices     31  
(m)
  Persistent Delinquencies     31  
(n)
  Right of Landlord to Perform     31  
(o)
  Changes in Project, Facilities, Name     31  
(p)
  Signing Authority     31  
(q)
  Identification of Tenant     31  
(r)
  Confidentiality     32  
(s)
  Governing Law     32  
(t)
  Office of Foreign Assets Control     32  
(u)
  Financial Statements     33  
(v)
  Exhibits     33  
(w)
  Independent Covenants     33  
(x)
  Counterparts     33  
(y)
  Furniture     33  
(z)
  Kitchen Facilities     33  
  (aa)
  Landlord’s Representation     33  
 
           
ARTICLE 31
  OPTION TO EXTEND     34  
(a)
  Option Right     34  
(b)
  Option Rent     34  
(c)
  Exercise of Option     34  
(d)
  Determination of Market Rent     34  
 
           
ARTICLE 32
  SIGNAGE     35  
 
           
ARTICLE 33
  TERMINATION OPTION     36  
 
           
Exhibit “A”
  Premises        
Exhibit “B”
  Rules and Regulations        
Exhibit “C”
  Notice of Term Dates and Tenant’s Proportionate Share        
Exhibit “D”
  Tenant Work Letter        
Exhibit “E”
  Must Take Space Furniture Inventory        

(ii)



--------------------------------------------------------------------------------



 



INDEX

              Page(s)  
Abatement Event
    13  
Abatement Notice
    13  
Additional Rent
    3  
Affiliate
    20  
Affiliated Assignee
    20  
Alterations
    11  
Approved Working Drawings
  Exhibit D
Architect
  Exhibit D
Base, Shell and Core
  Exhibit D
Basic Rental
    1  
Brokers
    25  
Claims
    16  
Code
  Exhibit D
Commencement Date
    1  
Communication Equipment
    14  
Communication Equipment Notice
    14  
Conditional Termination Notice
    21  
Construction Drawings
  Exhibit D
Contractor
  Exhibit D
Control
    20  
Damage Repair Estimate
    20  
Direct Costs
    4  
Dispute Notice
    7  
Eligibility Period
    13  
Engineers
  Exhibit D
Estimate
    6  
Estimate Statement
    6  
Event of Default
    23  
Excess TI Costs
    20  
Expiration Date
    1  
Exterior Signage
    35  
Final Retention
  Exhibit D
Final Space Plan
  Exhibit D
Final Working Drawings
  Exhibit D
Force Majeure
    27  
Force Majeure Delays
  Exhibit D
Hazardous Material
    28  
Improvement Allowance
  Exhibit D
Improvement Allowance Items
  Exhibit D
Improvements
  Exhibit D
Initial Installment of Basic Rental
    2  
Interest Notice
    34  
Landlord
    1  
Landlord Coordination Fee
  Exhibit D
Landlord Parties
    16  
Landlord’s Work
  Exhibit D
Laws
    28  
Lease
    1  
Lease Year
    2  
Lien Notice
    12  
Market Rent
    34  
Monument Signage
    35  
Mortgages
    22  
Must Take Commencement Date
    2  
Must Take Delivery Conditions
    2  
Must Take Space
    2  
Must Take Space Furniture
    33  
Omnivision
    2  
Omnivision Extension Option
    36  

(iii)



--------------------------------------------------------------------------------



 



              Page(s)  
Omnivision Lease
    2  
Omnivision Notice
    36  
Operating Costs
    4  
Option
    34  
Option Rent
    34  
Option Rent Notice
    34  
Option Term
    34  
Original Tenant
    34  
Outside Agreement Date
    35  
Outside Date
  Exhibit D
Parking Passes
    2  
Partnership Tenant
    32  
Permits
  Exhibit D
Permitted Alterations
    11  
Permitted Use
    2  
Premises
    1  
Project
    1  
Real Property
    4  
Recapture Notice
    20  
Review Notice
    7  
Review Period
    7  
Rules and Regulations
    30  
Security Deposit
    2  
Signage
    35  
Signage Specifications
    35  
SNDA
    22  
Square Footage
    1  
Statement
    6  
Tax Costs
    4  
Tenant
    1  
Tenant’s Acceptance
    34  
Tenant’s Agents
  Exhibit D
Tenant’s Proportionate Share
    2  
Term
    1  
Termination Notice
    36  
Termination Option
    36  
Transfer
    19  
Transfer Premium
    19  
Transferee
    19  

(iv)



--------------------------------------------------------------------------------



 



STANDARD OFFICE LEASE
     This Standard Office Lease (“Lease”) is made and entered into as of the
30th day of November, 2007, by and between ARDEN REALTY LIMITED PARTNERSHIP, a
Maryland limited partnership (“Landlord”), and ARUBA NETWORKS, INC., a Delaware
corporation (“Tenant”).
     Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
premises described as Suite No. 100, as designated on the plan attached hereto
and incorporated herein as Exhibit “A” (“Premises”), of the project (“Project”)
whose address is 1344 Crossman Avenue, Sunnyvale, California, for the Term and
upon the terms and conditions hereinafter set forth, and Landlord and Tenant
hereby agree as follows:
ARTICLE 1
BASIC LEASE PROVISIONS

         
A.
  Term:   Three (3) years, unless extended or earlier terminated pursuant to
this Lease.
 
       
 
  Commencement Date:   December 1, 2007.
 
       
 
  Expiration Date:   November 30, 2010.
 
       
B.
  Square Footage:   50,531 rentable square feet as of the date of this Lease.
Subject to Article 33 below, upon the Must Take Commencement Date the Premises
shall be expanded to include the entire Project consisting of a total of 99,427
rentable square feet.
 
       
C.
  Basic Rental:    

                              Annual Basic   Monthly Basic   Monthly Basic
Rental Per Period   Rental   Rental   Rentable Square Foot
Commencement Date — 11/30/2008
  $ 939,876.60     $ 78,323.05 *   $ 1.55  
 
                       
12/1/2008 — 6/30/2009
    N/A     $ 80,849.60 *   $ 1.60  
 
                       
7/1/2009 — 11/30/2009
    N/A     $ 159,083.20 *   $ 1.60  
 
                       
12/1/2009 — Expiration Date
  $ 1,968,654.60     $ 164,054.55     $ 1.65  

 

*       Assumes Must Take Commencement Date occurs on July 1, 2009. Subject to
adjustment as provided in Section 2(b) below.

         
D.
  Intentionally Deleted    
 
       
E.
  Tenant’s Proportionate Share:   For the period from the Commencement Date
until the day preceding the Must Take Commencement Date: 50.82%. For the period
from the Must Take Commencement Date to the Expiration Date: 100%.
 
       
F.
  Security Deposit:   A security deposit of $250,000.00 shall be due and payable
by Tenant to Landlord upon Tenant’s execution of this Lease. Such Security
Deposit shall be subject to increase as provided in Article 4 below.

 



--------------------------------------------------------------------------------



 



         
G.
  Permitted Use:   General office use, computer lab and research and development
related to Tenant’s communications business operations, but at all times
consistent with the character of the Project.
 
       
H.
  Brokers:   CPS Corfac International (representing Landlord) and Wayne Mascia
Associates (representing Tenant)
 
       
I.
  Parking Passes:   Tenant shall be entitled to use three point eight (3.8)
unreserved parking passes for each 1,000 rentable square feet contained in the
Premises, which equals one hundred ninety-two (192) passes as of the
Commencement Date and three hundred seventy-eight (378) as of the Must Take
Commencement Date, upon the terms and conditions provided in Article 23 hereof.
 
       
J.
  Initial Installment of Basic Rental:   The first full month’s Basic Rental of
 
      $78,323.05 shall be due and payable by Tenant to Landlord upon Tenant’s
execution of this Lease.

ARTICLE 2
TERM/PREMISES/MUST TAKE SPACE
     (a) Term. The Term of this Lease shall commence on the Commencement Date as
set forth in Article 1.A. of the Basic Lease Provisions and shall end on the
Expiration Date set forth in Article 1.A. of the Basic Lease Provisions.
Landlord shall deliver possession of the Premises to Tenant upon the
Commencement Date and Tenant shall have early entry rights under Section 5.4 of
the Tenant Work Letter. For purposes of this Lease, the term “Lease Year” shall
mean each consecutive twelve (12) month period during the Term, with the first
(1st) Lease Year commencing on the Commencement Date.
     (b) Must Take Space. Landlord and Tenant acknowledge that the second (2nd)
floor of the Project (the “Must Take Space”) consisting of approximately 48,896
rentable square feet is currently subject to a Lease (the “Omnivision Lease”) to
Omnivision Technologies (“Omnivision”). The Omnivision Lease is scheduled to
expire on June 30, 2009. Landlord and Tenant hereby agree that subject to
Article 33 below, the Premises shall be expanded to include the Must Take Space
effective as of the date (the “Must Take Commencement Date”) that is the later
of (i) July 1, 2009, and (ii) the date by which all of the following have
occurred (the “Must Take Delivery Conditions”): Landlord has delivered the Must
Take Space to Tenant in a broom clean condition, free of any personal property
of any prior tenants other than cubicles and furniture and in substantially its
configuration existing as of the date of this Lease and with the following work
to such space to be substantially completed by Landlord at no charge or cost to
Tenant: (a) cause all Building-standard lighting within the Must Take Space to
be in good working condition, (b) replace damaged and/or stained ceiling tiles
throughout the Must Take Space, (c) cause all bathroom fixtures and door handles
for the restrooms to be in proper working order, (d) cause all life-safety
systems within the Must Take Space to be in good working order, and (e) patch
and match finishes within the conference rooms of the Must Take Space where
permanent fixtures have been removed (if any). Commencing on the Must Take
Commencement Date, Tenant’s lease of the Must Take Space shall be on the same
terms and conditions as affect the original Premises throughout the Term,
including, without limitation, the same Basic Rental rate (per rentable square
foot) as then applies to the original Premises; provided, however, that (A) as
indicated in Section 1(E) above, Tenant’s Proportionate Share shall be increased
to take into account the additional number of rentable square feet of the Must
Take Space, and (B) except for the Must Take Delivery Conditions, the Must Take
Space shall be leased to Tenant in its then “as is” condition (i.e., Landlord
shall not be required to construct any additional improvements in, or contribute
any additional Tenant Improvement Allowance for, the Must Take Space and the
Tenant Work Letter attached hereto as Exhibit “D” shall not apply to the Must
Take Space). The Term for the Must Take Space and Tenant’s obligation to pay
rent with respect to the Must Take Space shall commence upon the Must Take
Commencement Date and shall expire co-terminously with the Term for the original
Premises.

-2-



--------------------------------------------------------------------------------



 



Landlord shall not be liable to Tenant or otherwise be in default hereunder in
the event that Landlord is unable to deliver the Must Take Space to Tenant on
the projected delivery date thereof due to the failure of Omnivision to timely
vacate and surrender to Landlord the Must Take Space, or any portion thereof;
provided, however, that Landlord agrees to use its commercially reasonable
efforts to enforce its right to possession of such Must Take Space against such
other tenant. Promptly after the Must Take Commencement Date has occurred,
Landlord and Tenant shall execute an amendment to this Lease adding the Must
Take Space to the Premises upon the terms and conditions set forth in this
Section 2(b).
     (c) Premises. Landlord and Tenant hereby stipulate that the Premises
(including the Must Take Space) contains the number of square feet specified in
Article 1.B. of the Basic Lease Provisions. Landlord may deliver to Tenant a
Commencement Letter in a form substantially similar to that attached hereto as
Exhibit “C”, which Tenant shall execute and return to Landlord within five
(5) days of receipt thereof. Failure of Tenant to timely execute and deliver the
Commencement Letter shall constitute acknowledgment by Tenant that the
statements included in such notice are true and correct, without exception.
ARTICLE 3
RENTAL
     (a) Basic Rental. Tenant agrees to pay to Landlord during the Term hereof,
at Landlord’s office or to such other person or at such other place as directed
from time to time by written notice to Tenant from Landlord, the sums as set
forth in Article 1.C. of the Basic Lease Provisions, payable in advance on the
first (1st) day of each calendar month, without demand, setoff or deduction, and
in the event this Lease commences or the date of expiration of this Lease occurs
other than on the first (1st) day or last day of a calendar month, the rent for
such month shall be prorated based on the actual number of days in each month.
Notwithstanding the foregoing, the first full month’s Basic Rental shall be paid
to Landlord in accordance with Article 1.J. of the Basic Lease Provisions. If
the Must Take Commencement Date is not the first day of a month, Basic Rental
for the partial month commencing as of the Must Take Commencement Date shall be
prorated based upon the actual number of days in such month and shall be due and
payable upon the Must Take Commencement Date.
     (b) Direct Costs. Tenant shall pay an additional sum for each calendar year
equal to the product of the amount set forth in Article 1.E. of the Basic Lease
Provisions multiplied by the amount of “Direct Costs.” In the event either the
Premises and/or the Project is expanded or reduced, then Tenant’s Proportionate
Share shall be appropriately adjusted, and as to the calendar year in which such
change occurs, Tenant’s Proportionate Share for such calendar year shall be
determined on the basis of the number of days during that particular calendar
year that such Tenant’s Proportionate Share was in effect. In the event this
Lease shall commence on any date other than the first day of a calendar year or
terminate on any date other than the last day of a calendar year, the additional
sum payable hereunder by Tenant during the calendar year in which this Lease
commences or terminates shall be prorated on the basis of a three hundred sixty
five (365) day year; provided, however, that notwithstanding the foregoing or
anything to the contrary contained herein, Tenant shall have no obligation to
pay any Direct Costs that are fairly allocable to any time period before the
Commencement Date (or Must Take Commencement Date with respect to the Must Take
Space) or after the expiration or earlier termination of the Term. Any and all
amounts due and payable by Tenant pursuant to this Lease (other than Basic
Rental) shall be deemed “Additional Rent” and Landlord shall be entitled to
exercise the same rights and remedies upon default in these payments as Landlord
is entitled to exercise with respect to defaults in monthly Basic Rental
payments.
     (c) Definitions. As used herein the term “Direct Costs” shall mean the sum
of the following:
          (i) “Tax Costs”, which shall mean any and all real estate taxes and
other similar charges on real property or improvements, assessments, water and
sewer charges, and all other charges assessed, reassessed or levied upon the
Project and appurtenances thereto and the parking or other facilities thereof,
or the real property thereunder (collectively the “Real Property”) or
attributable thereto or on the rents, issues, profits or income received or
derived therefrom which are assessed, reassessed or levied by the United States,
the State of California or any local government authority or agency or any
political subdivision thereof, and shall include Landlord’s reasonable legal

-3-



--------------------------------------------------------------------------------



 



fees, costs and disbursements incurred in connection with proceedings for
reduction of Tax Costs or any part thereof; provided, however, if at any time
after the date of this Lease the methods of taxation now prevailing shall be
altered so that in lieu of or as a supplement to or a substitute for the whole
or any part of any Tax Costs, there shall be assessed, reassessed or levied
(a) a tax, assessment, reassessment, levy, imposition or charge wholly or
partially as a net income, capital or franchise levy or otherwise on the rents,
issues, profits or income derived therefrom, or (b) a tax, assessment,
reassessment, levy (including but not limited to any municipal, state or federal
levy), imposition or charge measured by or based in whole or in part upon the
Real Property and imposed upon Landlord, then except to the extent such items
are payable by Tenant under Article 6 below, such taxes, assessments,
reassessments or levies or the part thereof so measured or based, shall be
deemed to be included in the term “Direct Costs.” Notwithstanding the foregoing
or anything to the contrary contained in this Lease, Tax Costs shall not include
and Tenant shall have no obligation to pay any of the following tax or
assessment expenses: (A) estate, inheritance, transfer, gift or franchise taxes
of Landlord or any federal, state or local income, sales or transfer tax,
(B) penalties and interest, other than those attributable to Tenant’s failure to
comply timely with its obligations pursuant to this Lease, (C) increases in Tax
Costs (whether increases result from increased rate, valuation, or both)
attributable to additional improvements to the Project unless constructed for
Tenant’s primary benefit or for the common benefit of Tenant and other tenants
in the Project, and (D) any Tax Costs in excess of the amount which would be
payable if such tax or assessment expense were paid in installments over the
longest allowable term. In the event that Tenant shall desire in good faith to
contest or otherwise review by appropriate legal or administrative proceedings
any Tax Costs, Tenant may do so, provided that Tenant shall not be entitled to
withhold any Tax Costs pending such contest and Tenant shall indemnify, defend
and hold Landlord and the Landlord Parties harmless from any and all claims,
actions, costs, expenses and liabilities arising from any such contest by
Tenant. At the request of Tenant, Landlord shall reasonably cooperate with
Tenant in any such contest. Upon written request, Landlord shall supply to
Tenant all tax bills and other correspondence from any governmental agency
relating to any Tax Costs that Tenant is obligated to pay, and Tenant shall have
the right to inspect and copy Landlord’s books and records at Tenant’s expense
upon reasonable notice to the extent such books and records relate to a
determination of the amount of Tax Costs due or being contested by Landlord or
Tenant. If for any reason, Tax Costs for any year during the Term are reduced
refunded or otherwise changed, Tenant’s Direct Costs shall be adjusted
accordingly. The obligations of Landlord to refund any overpayment of Direct
Costs shall survive the expiration or earlier termination of this Lease.
          (ii) “Operating Costs”, which shall mean all costs and expenses
incurred by Landlord in connection with the maintenance, operation, replacement,
ownership and repair of the Project, the equipment, the intrabuilding cabling
and wiring, malls and landscaped and other common areas and the parking
structure, areas and facilities of the Project, determined in accordance with
sound, generally accepted real estate accounting principles consistently
applied. Operating Costs shall include but not be limited to, salaries, wages,
medical, surgical and general welfare benefits and pension payments, payroll
taxes, fringe benefits, employment taxes, workers’ compensation, uniforms and
dry cleaning thereof for all persons who perform duties connected with the
operation, maintenance and repair of the Project, its equipment, the
intrabuilding cabling and wiring and the common areas, including janitorial,
gardening, security, parking, operating engineer, elevator, painting, plumbing,
electrical, carpentry, heating, ventilation, air conditioning and window
washing; hired services; accountant’s fees incurred in the preparation of rent
adjustment statements; legal fees; real estate tax consulting fees; personal
property taxes on property used in the maintenance and operation of the Project;
fees, costs, expenses or dues payable pursuant to the terms of any covenants,
conditions or restrictions or owners’ association pertaining to the Project;
capital expenditures incurred to effect economies of operation of the Project
where the economies reasonably expected to be achieved each year are in excess
of the reasonably expected annual amortized cost of such expenditure and capital
expenditures required by government regulations, laws, or ordinances not in
effect as of the Commencement Date including, but not limited to the Americans
with Disabilities Act; provided, however, that any such permitted capital
expenditure shall be amortized (with interest at ten percent (10%) per annum)
over its useful life; the cost of all charges for electricity, gas, water and
other utilities furnished to the Project, including any taxes thereon; the cost
of all charges for fire and extended coverage, liability and all other insurance
in connection with the Project carried by Landlord; the cost of all building and
cleaning supplies and materials; the cost of all charges for cleaning,
maintenance and service contracts and other services with independent
contractors and administration fees; a property management fee not to exceed
four percent (4%) of the aggregate gross receipts collected by Landlord for the
Project each year (which fee may be imputed if Landlord has internalized
management or otherwise acts as its own property

-4-



--------------------------------------------------------------------------------



 



manager) and license, permit and inspection fees relating to the Project. If the
Omnivision Lease has been terminated and all of the Must Take Space has not been
leased to a third party, then for the portion of any Lease Year in which such
vacancy exists, Operating Costs that vary with the level of occupancy shall be
adjusted to reflect the Operating Costs of the Project as though ninety-five
percent (95%) were occupied at all times, and the increase or decrease in the
sums owed hereunder shall be based upon such Operating Costs as so adjusted;
provided, however, that in no event shall such gross-up result in Landlord
recovering more than one hundred percent (100%) of Operating Costs for any such
item that is so grossed-up.
     Notwithstanding anything above to the contrary, Operating Costs shall not
include (1) the cost of providing any service directly to and paid directly by
any tenant (outside of such tenant’s Direct Cost payments) such as where a
Tenant directly contracts for electric power or other utilities with the local
public services company, provided that in each such case, Landlord shall have
the right to “gross up” such item as if such space was vacant; (2) the cost of
any items for which Landlord is reimbursed by insurance proceeds, condemnation
awards, a tenant of the Project (outside of such tenant’s Direct Cost payments),
or otherwise to the extent so reimbursed; (3) any real estate brokerage
commissions or other costs incurred in procuring tenants, or any fee in lieu of
commission; (4) amortization of principal and interest on mortgages or ground
lease payments (if any); (5) costs of items considered capital repairs,
replacements, improvements and equipment under generally accepted accounting
principles consistently applied except as expressly included in Operating Costs
pursuant to the definition above; (6) costs incurred by Landlord due to the
violation by Landlord or any tenant of the terms and conditions of any lease of
space in the Project or any law, code, regulation, ordinance or the like;
(7) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord (other than in the parking facility for the
Project); (8) costs incurred in connection with upgrading the Project to comply
with disability, life, seismic, fire and safety codes, ordinances, statutes, or
other laws in effect prior to the Commencement Date, including, without
limitation, the then applicable requirements of the Americans with Disabilities
Act, including penalties or damages incurred due to such non-compliance; (9) bad
debt expenses and interest, principal, points and fees on debts (except in
connection with the financing of items which may be included in Operating
Costs); (10) marketing costs, including those costs described in (3) above,
attorneys’ fees in connection with the negotiation and preparation of letters,
deal memos, letters of intent, leases, subleases and/or assignments, space
planning costs, and other costs and expenses incurred in connection with lease,
sublease and/or assignment negotiations and transactions with present or
prospective tenants or other occupants of the Project, including attorneys’ fees
and other costs and expenditures incurred in connection with disputes with
present or prospective tenants or other occupants of the Project; (11) costs,
including permit, license and inspection costs, incurred with respect to the
installation of other tenants’ or occupants’ improvements made for tenants or
other occupants in the Project or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
in the Project; (12) any costs expressly excluded from Operating Costs elsewhere
in this Lease; (13) costs of any items (including, but not limited to, costs
incurred by Landlord for the repair of damage to the Project) to the extent
Landlord receives reimbursement from insurance proceeds or from a third party
(except that any deductible amount under any insurance policy shall be included
within Operating Costs, but to the extent that any such deductible exceeds
$50,000.00, such excess amount shall be amortized over the useful life of the
applicable repair or replacement determined in accordance with generally
accepted real estate accounting principles); (14) rentals and other related
expenses for leasing an HVAC system, elevators, or other items (except when
needed in connection with normal repairs and maintenance of the Project) which
if purchased, rather than rented, would constitute a capital improvement not
included in Operating Costs pursuant to this Lease; (15) depreciation,
amortization and interest payments, except as specifically included in Operating
Costs pursuant to the terms of this Lease and except on materials, tools,
supplies and vendor-type equipment purchased by Landlord to enable Landlord to
supply services Landlord might otherwise contract for with a third party, where
such depreciation, amortization and interest payments would otherwise have been
included in the charge for such third party’s services, all as determined in
accordance with generally accepted accounting principles, consistently applied,
and when depreciation or amortization is permitted or required, the item shall
be amortized over its reasonably anticipated useful life; (16) expenses in
connection with services or other benefits which are not offered to Tenant or
for which Tenant is charged for directly but which are provided to another
tenant or occupant of the Project, without charge; (17) costs incurred in
connection with the operation of retail stores selling merchandise and
restaurants in the Project to the extent such costs are in excess of the costs
Landlord reasonably estimates would have been incurred had such space been used
for general office use; (18) costs (including in connection therewith all
attorneys’ fees and

-5-



--------------------------------------------------------------------------------



 



costs of settlement, judgments and/or payments in lieu thereof) arising from
claims, disputes or potential disputes in connection with potential or actual
claims litigation or arbitrations pertaining to Landlord and/or the Project,
other than such claims or disputes respecting any services or equipment used in
the operation of the Building by Landlord; (19) costs associated with the
operation of the business of the partnership which constitutes Landlord as the
same are distinguished from the costs of operation of the Project; (20) costs
incurred in connection with the original construction of the Project; (21) costs
of correcting defects in or inadequacy of the initial design or construction of
the Project; (22) costs incurred to comply with laws relating to the removal of
any “Hazardous Material,” as that term is defined in Article 28 of this Lease;
(23) salaries and benefits of employees above the grade of portfolio manager
(provided that such portfolio manager’s salaries and benefits shall be divided
on a prorata basis among the buildings that he or she is responsible for), or of
officers, executives and partners of Landlord; (24) Landlord’s general corporate
overhead and general and administrative expenses and any overhead and/or profit
increment paid to Landlord or to subsidiaries or affiliates of Landlord for
services in the Project to the extent the same exceed the amount which would
generally be expected to be the cost of such services charged by comparably
qualified unaffiliated third parties; (25) any amount payable by Landlord for
damages or which constitute a fine or penalty (including interest or penalties
for late payment unless Tenant’s late payment resulted in such interest or
penalty); and (26) any costs, including fines, penalties and legal fees incurred
due to violations by Landlord, its employees, agents or contractors of any Law
or the terms and conditions of any contract pertaining to the Project.
     (d) Determination of Payment.
          (i) Landlord shall give Tenant a yearly expense estimate statement
(the “Estimate Statement”) which shall set forth Landlord’s reasonable estimate
(the “Estimate”) of what the total amount of Direct Costs for the then-current
calendar year shall be. The failure of Landlord to timely furnish the Estimate
Statement for any calendar year shall not preclude Landlord from subsequently
enforcing its rights to collect any Direct Costs under this Article 3, once such
amount has been determined by Landlord. Tenant shall pay, with its next
installment of Monthly Basic Rental due (but in no event sooner than thirty
(30) days after delivery of the Estimate), a fraction of the Estimate for the
then-current calendar year (reduced by any amounts paid pursuant to the last
sentence of this Section 3(d)(i)). Such fraction shall have as its numerator the
number of months which have elapsed in such current calendar year to the month
of such payment, both months inclusive, and shall have twelve (12) as its
denominator. Until a new Estimate Statement is furnished, Tenant shall pay
monthly, with the Monthly Basic Rental installments, an amount equal to
one-twelfth (1/12) of the total estimated Direct Costs set forth in the previous
Estimate delivered by Landlord to Tenant.
          (ii) In addition, Landlord shall endeavor to give to Tenant as soon as
reasonably practicable following the end of each calendar year, a statement (the
“Statement”) which shall state the Direct Costs incurred or accrued for such
preceding calendar year. Upon receipt of the Statement for each calendar year
during the Term, if amounts paid by Tenant based on the Estimates are less than
the actual amount of Direct Costs as specified on the Statement, Tenant shall
pay, with its next installment of monthly Basic Rental due (but in no event
sooner than thirty (30) days after delivery of the Statement), the full amount
of Direct Costs for such calendar year, less the amounts paid during such
calendar year based on the Estimate. If, however, the Statement indicates that
amounts paid by Tenant based on the Estimate are greater than the actual Direct
Costs as specified on the Statement, such overpayment shall be credited against
Tenant’s next installments of Basic Rental and Direct Costs or promptly refunded
to Tenant if the Lease has terminated. The failure of Landlord to timely furnish
the Statement for any calendar year shall not prejudice Landlord from enforcing
its rights under this Article 3, once such Statement has been delivered. Even
though the Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant’s Proportionate Share of the Direct Costs for
the calendar year in which this Lease terminates, Tenant shall immediately pay
to Landlord (or Landlord shall promptly refund to Tenant, as applicable) an
amount as calculated pursuant to the provisions of this Section 3(d). The
provisions of this Section 3(d)(ii) shall survive the expiration or earlier
termination of the Term.
          (iii) If the Project is a part of a multi-building development, those
Direct Costs attributable to such development as a whole (and not attributable
solely to any individual building therein) shall be allocated by Landlord to the
Project and to the other buildings within such development on an equitable
basis.

-6-



--------------------------------------------------------------------------------



 



     (e) Audit Right. Within one hundred twenty (120) days after receipt of a
Statement by Tenant (“Review Period”), if Tenant disputes the amount set forth
in the Statement, Tenant’s employees or an independent certified public
accountant (which accountant is a member of a nationally or regionally
recognized accounting firm and is not retained on a contingency fee basis),
designated by Tenant, may, after reasonable notice to Landlord (“Review Notice”)
and at reasonable times, inspect Landlord’s records at Landlord’s offices,
provided that Tenant is not then in default after expiration of all applicable
cure periods and provided further that Tenant and such accountant or
representative shall, and each of them shall use their commercially reasonable
efforts to cause their respective agents and employees to, maintain all
information contained in Landlord’s records in strict confidence.
Notwithstanding the foregoing, Tenant shall only have the right to review
Landlord’s records one (1) time during any twelve (12) month period. If after
such inspection, but within thirty (30) days after the Review Period, Tenant
notifies Landlord in writing (“Dispute Notice”) that Tenant still disputes such
amounts, a certification as to the proper amount shall be made in accordance
with Landlord’s standard accounting practices, at Tenant’s expense (except as
provided below), by an independent certified public accountant selected by
Landlord and who is a member of a nationally or regionally recognized accounting
firm. Tenant’s failure to deliver the Review Notice within the Review Period or
to deliver the Dispute Notice within thirty (30) days after the Review Period
shall be deemed to constitute Tenant’s approval of such Statement and (except in
the event of fraud or intentional misrepresentation by Landlord) Tenant,
thereafter, waives the right or ability to dispute the amounts set forth in such
Statement. If Tenant timely delivers the Review Notice and the Dispute Notice,
Landlord shall cooperate in good faith with Tenant and the accountant to show
Tenant and the accountant the information upon which the certification is to be
based. However, if such certification by the accountant proves that the Direct
Costs set forth in the Statement were overstated by more than three percent
(3%), then the cost of Tenant’s accountant and the cost of such certification
shall be paid for by Landlord. Promptly following the parties receipt of such
certification, the parties shall make such appropriate payments or
reimbursements, as the case may be, to each other, as are determined to be owing
pursuant to such certification. Tenant agrees that this section shall be the
sole method to be used by Tenant to dispute the amount of any Direct Costs
payable by Tenant pursuant to the terms of this Lease, and Tenant hereby waives
any other rights at law or in equity relating thereto.
ARTICLE 4
SECURITY DEPOSIT
     Tenant has deposited or concurrently herewith is depositing with Landlord
the sum set forth in Article 1.F. of the Basic Lease Provisions as security for
the full and faithful performance of every provision of this Lease to be
performed by Tenant. Upon the Must Take Space Commencement Date, Tenant shall
deposit with Landlord an additional Seventy-Eight Thousand One Hundred Nine and
10/100 Dollars ($78,109.10), for a total Security Deposit in the amount of Three
Hundred Twenty-Eight Thousand One Hundred Nine and 10/100 Dollars ($328,109.10).
If Tenant breaches any provision of this Lease, including but not limited to the
payment of rent, and such breach is not cured by Tenant within the applicable
notice and cure period, Landlord may use all or any part of this security
deposit for the payment of any rent or any other sums in default, or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default. If any portion of said deposit is so used or
applied, Tenant shall, within ten (10)  days after written demand therefor,
deposit cash with Landlord in an amount sufficient to restore the security
deposit to its full amount. Tenant agrees that Landlord shall not be required to
keep the security deposit in trust, segregate it or keep it separate from
Landlord’s general funds, but Landlord may commingle the security deposit with
its general funds and Tenant shall not be entitled to interest on such deposit.
At the expiration of the Term, the security deposit or any balance thereof shall
be returned to Tenant (or, at Landlord’s option, to Tenant’s “Transferee”, as
such term is defined in Article 15 below), provided that subsequent to the
expiration of this Lease, Landlord may retain from said security deposit (i) an
amount reasonably estimated by Landlord to cover potential Direct Cost
reconciliation payments due with respect to the calendar year in which this
Lease terminates or expires (such amount so retained shall not, in any event,
exceed ten percent (10%) of estimated Direct Cost payments due from Tenant for
such calendar year through the date of expiration or earlier termination of this
Lease and any amounts so retained and not applied to such reconciliation shall
be returned to Tenant within thirty (30) days after Landlord’s delivery of the
Statement for such calendar year), (ii) any and all amounts reasonably estimated
by Landlord to cover the anticipated costs to be incurred by Landlord to remove
any signage provided to Tenant under this Lease that has not been removed by
Tenant, to remove cabling and other items required to be removed by Tenant

-7-



--------------------------------------------------------------------------------



 



under Section 29(b) below and to repair any damage caused by such removal (in
which case any excess amount so retained by Landlord shall be returned to Tenant
within thirty (30) days after such removal and repair) that has not been
performed by Tenant, and (iii) any and all amounts permitted by law or this
Article 4. Notwithstanding anything to the contrary contained in this Article 4,
in the event that Tenant, at the expiration of the thirty-fifth (35th) month of
the Lease Term, is not in default of any of its obligations under this Lease,
Landlord shall reduce the amount of the Security Deposit by the amount of the
monthly Basic Rental due and payable to Landlord for the thirty-sixth (36th)
month of the initial Lease Term and Landlord shall apply such amount against
Tenant’s monthly Basic Rental obligation for the thirty-sixty (36th) month of
the initial Lease Term. Tenant hereby waives the provisions of Section 1950.7 of
the California Civil Code and all other provisions of law, now or hereafter in
effect, which provide that Landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by Tenant or to clean the Premises, it being agreed that Landlord
may, in addition, claim those sums specified in this Article 4 above, and all of
Landlord’s damages under this Lease and California law including, but not
limited to, any damages accruing upon termination of this Lease under
Section 1951.2 of the California Civil Code and/or those sums reasonably
necessary to compensate Landlord for any other loss or damage, foreseeable or
unforeseeable, caused by any Event of Default.
ARTICLE 5
HOLDING OVER
     Should Tenant, without Landlord’s written consent, hold over after
termination of this Lease, Tenant shall, at Landlord’s option, become either a
tenant at sufferance or a month-to-month tenant upon each and all of the terms
herein provided as may be applicable to such a tenancy and any such holding over
shall not constitute an extension of this Lease. During such holding over,
Tenant shall pay in advance, monthly, Basic Rental at a rate equal to one
hundred fifty percent (150%) of the rate in effect for the last month of the
Term of this Lease or Landlord’s then asking rate for comparable space in the
Project, whichever is greater, in addition to, and not in lieu of, all other
payments required to be made by Tenant hereunder including but not limited to
Tenant’s Proportionate Share of any increase in Direct Costs. Nothing contained
in this Article 5 shall be construed as consent by Landlord to any holding over
of the Premises by Tenant, and Landlord expressly reserves the right to require
Tenant to surrender possession of the Premises to Landlord as provided in this
Lease upon the expiration or earlier termination of the Term. If Tenant fails to
surrender the Premises upon the expiration or termination of this Lease, Tenant
agrees to indemnify, defend and hold Landlord harmless from all costs, loss,
expense or liability, including without limitation, claims made by any
succeeding tenant and real estate brokers claims and attorney’s fees and costs.
ARTICLE 6
OTHER TAXES
     Tenant shall pay, prior to delinquency, all taxes assessed against or
levied upon Tenant’s trade fixtures, furnishings, equipment and all other
personal property of Tenant located in the Premises. In the event any or all of
Tenant’s trade fixtures, furnishings, equipment and other personal property
shall be assessed and taxed with property of Landlord, Tenant shall pay to
Landlord, within thirty (30) days after delivery to Tenant by Landlord of a
written statement setting forth such amount, the amount of such taxes applicable
to Tenant’s property. Tenant shall assume and pay to Landlord at the time Basic
Rental next becomes due (or if assessed after the expiration of the Term, then
within thirty (30) days), any personal property, excise, sales, use, rent,
occupancy, garage, parking, gross receipts or other taxes (other than net income
taxes) which may be assessed against Tenant’s personal property or business
operations in the Premises . In addition to Tenant’s obligation pursuant to the
immediately preceding sentence, Tenant shall pay directly to the party or entity
entitled thereto all business license fees, gross receipts taxes and similar
taxes and impositions which may from time to time be assessed against or levied
upon Tenant, as and when the same become due and before delinquency.
Notwithstanding anything to the contrary contained herein, any sums payable by
Tenant under this Article 6 shall not be included in the computation of “Tax
Costs.”

-8-



--------------------------------------------------------------------------------



 



ARTICLE 7
USE
     Tenant shall use and occupy the Premises only for the use set forth in
Article 1.G. of the Basic Lease Provisions and shall not use or occupy the
Premises or permit the same to be used or occupied for any other purpose without
the prior written consent of Landlord, which consent may be given or withheld in
Landlord’s sole and absolute discretion, and Tenant agrees that it will use the
Premises in such a manner so as not to interfere with or infringe upon the
rights of other tenants or occupants in the Project. Tenant shall, at its sole
cost and expense, promptly comply with all laws, statutes, ordinances,
governmental regulations or requirements now in force or which may hereafter be
in force relating to or affecting (i) the condition, use or occupancy of the
Premises or the Project (excluding alterations or improvements that are required
to be constructed that are not related to Tenant’s particular use of the
Premises), and (ii) improvements installed or constructed in the Premises by or
for the benefit of Tenant (excluding the Landlord’s Work, the compliance for
which Landlord shall be responsible at Landlord’s sole cost). Tenant shall not
permit more than six (6) people per one thousand (1,000) rentable square feet of
the Premises to occupy the Premises at any time. Tenant shall not do or permit
to be done anything which would invalidate or increase (unless Tenant agrees to
pay for such increase and Landlord reasonably consents to such actions by Tenant
giving rise to such increase) the cost of any fire and extended coverage
insurance policy covering the Project and/or the property located therein and
Tenant shall comply with all rules, orders, regulations and requirements of any
organization which sets out standards, requirements or recommendations commonly
referred to by major fire insurance underwriters, and Tenant shall promptly upon
demand reimburse Landlord for any additional premium charges for any such
insurance policy assessed or increased by reason of Tenant’s failure to comply
with the provisions of this Article.
ARTICLE 8
CONDITION OF PREMISES
     Landlord shall cause the base building heating, ventilation and air
conditioning, electrical, lighting, plumbing, sewer and life-safety systems and
the roof of the Project to be in good working order and condition as of the
Commencement Date (and with respect to the Must Take Space, as of the Must Take
Commencement Date). In furtherance of the foregoing, Tenant may notify Landlord
in writing if any such systems or such roof is not in good working order or
condition at any time on or before the date which is sixty (60) days after the
Commencement Date (or with respect to the Must Take Space, at any time on or
before the date which is sixty (60) days after the Must Take Commencement Date),
in which case Landlord shall promptly make any necessary repairs to such systems
or roof at no cost or charge to Tenant (as a Direct Cost or otherwise). Without
in any way limiting Landlord’s other repair, maintenance, or other obligations
under this Lease, Tenant’s failure to so notify Landlord within such sixty (60)
day periods shall be deemed to constitute Landlord’s satisfaction of its
obligation to cause such items to be in good working order and condition. As
indicated in Section 1 of the Tenant Work Letter, prior to the Commencement
Date, Landlord shall remove the batteries from the non-functional UPS system in
the Premises. The remaining UPS system for the Premises shall be provided in its
“as is” condition and notwithstanding anything to the contrary contained in this
Lease, Landlord shall have no obligation for maintenance and repair of such
system. Subject to and without in any way limiting Landlord’s other repair,
maintenance , or other obligations under this Lease, Tenant hereby agrees that
except as provided in this Article 8 above or in the Tenant Work Letter attached
hereto as Exhibit “D” and made a part hereof, the Premises shall be taken “as
is”, “with all faults”, without any representations or warranties that are not
specifically stated in this Lease, and Tenant hereby agrees and warrants that it
has investigated and inspected the condition of the Premises and the suitability
of same for Tenant’s purposes (or has voluntarily elected not to do so), and
Tenant does hereby waive and disclaim any objection to, cause of action based
upon, or claim that its obligations hereunder should be reduced or limited
because of the suitability of the Premises or Project for Tenant’s purposes.
Tenant acknowledges that neither Landlord nor any agent nor any employee of
Landlord has made any representations or warranty with respect to the Premises
or the Project or with respect to the suitability of either for the conduct of
Tenant’s business that is not expressly stated in this Lease and Tenant
expressly warrants and represents that Tenant has relied solely on its own
investigation and inspection of the Premises and the Project (and Landlord’s
obligations under this Lease) in its decision to enter into this Lease and let
the Premises in the above-described condition. The Premises shall be initially
improved as provided in, and subject to, the Tenant Work Letter attached hereto
as Exhibit “D” and made a part

-9-



--------------------------------------------------------------------------------



 



hereof. The existing leasehold improvements in the Premises as of the date of
this Lease, together with the Improvements (as defined in the Tenant Work
Letter) may be collectively referred to herein as the “Tenant Improvements”.
Subject to and without in any way limiting Landlord’s repair, maintenance,
warranty and other obligations under this Lease, the taking of possession of the
Premises by Tenant shall conclusively establish that the Premises and the
Project were at such time in satisfactory condition. Tenant hereby waives
subsection 1 of Section 1932 and Sections 1941 and 1942 of the Civil Code of
California or any successor provision of law.
ARTICLE 9
REPAIRS AND ALTERATIONS
     (a) Landlord’s Obligations.
          (i) Landlord shall maintain in good condition and repair all of the
following: (A) the windows and frames, gutters, and downspouts of the Project;
(B) sidewalks, curbs, parking lots, and other common areas; (C) lamp and light
bulb replacement (for Project standard lights), (D) the structural portions of
the Project, including the foundation, floor/ceiling slabs, roof, curtain wall,
exterior glass, columns, beams, shafts, stairs, stairwells, elevator and
elevator cab and common areas, and (E) the mechanical, electrical, life safety,
plumbing, sprinkler (if any), heating, ventilating and air-conditioning, and
sewage systems servicing the Premises and the Project.
          (ii) Notwithstanding any provision set forth in this Lease to the
contrary, if Tenant then leases the entire Project and if Tenant provides
written notice to Landlord of an event or circumstance which requires the action
of Landlord pursuant to Section 9(a)(i) above (where Tenant’s ability to use the
Premises or any material portion thereof for the operation of its business
pursuant to the terms of this Lease is materially and adversely impaired or
where there is a material and imminent risk to the health or safety of persons)
and Landlord fails to provide such action within a reasonable period of time,
given the circumstances, after the receipt of such notice, but in no event
greater than thirty (30) days after Landlord’s receipt of such notice (unless
the nature of Landlord’s failure to perform reasonably requires more than thirty
(30) days to cure, in which event Landlord shall have such longer time as may
reasonably be necessary to effect the cure), then Tenant may proceed to take the
required action upon delivery of an additional ten (10) business days notice to
Landlord specifying that Tenant is taking such required action, and if such
action was required under the terms of this Lease to be taken by Landlord and
was not taken by Landlord within such ten (10) day period, then Tenant shall be
entitled to prompt reimbursement by Landlord of Tenant’s actual and reasonable
costs in taking such action. In the event Tenant takes such action, and such
work will affect the Project systems or the structural integrity of the Project,
Tenant shall use only those contractors used by Landlord in the Project for work
on such Project systems or structure unless such contractors are unwilling or
unable to perform, or timely perform, such work, in which event Tenant may
utilize the services of any other qualified, licensed and experienced contractor
which normally and regularly performs similar work in comparable buildings.
Tenant shall cause any such work to be performed so as to minimize interference
with the rights of other occupants of the Project (if applicable). Landlord
shall reimburse Tenant for the reasonable costs of Tenant’s performance incurred
in accordance with the terms and conditions of this Section 9(a)(ii) within
thirty (30) days after Tenant’s submission to Landlord of receipts and invoices
therefor (accompanied by reasonably supporting documentation), provided that
such costs may be included in Operating Costs to the extent that such repair
costs otherwise qualify as Operating Costs pursuant to Section 3(c)(ii) above.
     (b) Tenant’s Obligations. Except as expressly provided as Landlord’s
obligation in this Article 9, and Articles 8, 16 and 18, Tenant shall keep the
interior of the Premises in good condition and repair. Subject to Section 14(d)
concerning waiver of subrogation rights, all damage or injury to the Premises or
the Project resulting from the act or negligence of Tenant, its employees,
agents or visitors, guests, invitees or licensees or by the use of the Premises,
shall be promptly repaired by Tenant at its sole cost and expense, to the
reasonable satisfaction of Landlord; provided, however, that for damage to the
Project as a result of casualty or for any repairs that may impact the
mechanical, electrical, plumbing, heating, ventilation or air-conditioning
systems of the Project, Landlord shall have the right (but not the obligation)
to select the contractor (provided that such contractor is available to perform
the work at a commercially reasonable cost) and oversee all such repairs. If an
Event of Default by Tenant under this Section 9(b) shall occur, Landlord may
make the applicable repairs and charge Tenant for the cost thereof, which cost
shall be paid by Tenant within thirty (30) days from invoice from Landlord.
Tenant shall be responsible for the design and function of all non-standard
improvements installed by Tenant in the Premises. Except as expressly

-10-



--------------------------------------------------------------------------------



 



provided in Section 9(a)(ii) above, Tenant waives all rights to make repairs at
the expense of Landlord, or to deduct the cost thereof from the rent.
     (c) Alterations. Tenant shall make no alterations, installations, changes
or additions in or to the Premises or the Project (collectively, “Alterations”)
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed. Notwithstanding anything to the contrary
contained herein, Tenant may make Alterations (the “Permitted Alterations”),
without Landlord’s consent, provided that the aggregate cost of any such
alterations does not exceed $50,000.00 in any twelve (12) month period, and
further provided that such alterations do not (i) require any structural or
other substantial modifications to the Premises, (ii) require any changes to,
nor adversely affect, the systems and equipment of the Project, or (iii) affect
the exterior appearance of the Project. Tenant shall give Landlord at least
thirty (30) days prior notice of such Permitted Alterations, which notice shall
be accompanied by reasonably adequate evidence that such changes meet the
criteria contained in this Article 9. Any Alterations must be performed in
accordance with the terms hereof, using only contractors or mechanics reasonably
approved by Landlord in writing and upon the reasonable approval by Landlord in
writing of fully detailed and dimensioned plans and specifications pertaining to
the Alterations in question, if applicable, to be prepared and submitted by
Tenant at its sole cost and expense. Tenant shall at its sole cost and expense
obtain all necessary approvals and permits pertaining to any Alterations
approved by Landlord. Tenant shall cause all Alterations to be performed in a
good and workmanlike manner, in conformance with all applicable federal, state,
county and municipal laws, rules and regulations, pursuant to a valid building
permit, if required, and in conformance with Landlord’s reasonable construction
rules and regulations. Tenant hereby agrees to indemnify, defend, and hold
Landlord free and harmless from all liens and claims of lien, and all other
liability, claims and demands arising out of any work done or material supplied
to the Premises by or at the request of Tenant in connection with any
Alterations to the extent such claims and demands are not caused by Landlord’s
or any of Landlord’s agents’, employees’, or contractors’ negligence or willful
misconduct.
     (d) Insurance; Liens. Prior to the commencement of any Alterations, Tenant
shall provide Landlord with evidence that Tenant carries “Builder’s All Risk”
insurance in an amount covering the cost of construction of such Alterations,
and such other insurance as Landlord may reasonably require, it being understood
that all such Alterations shall be insured by Tenant pursuant to Article 14 of
this Lease immediately upon completion thereof. In addition, Landlord may, in
its discretion, for Alterations (other than the Improvements) reasonably
expected to costs in excess of One Hundred Thousand Dollars ($100,000.00),
require Tenant to obtain a lien and completion bond or some alternate form of
security satisfactory to Landlord in an amount sufficient to ensure the lien
free completion of such Alterations and naming Landlord as a co-obligee.
     (e) Costs and Fees; Removal. If permitted Alterations are made, they shall
be made at Tenant’s sole cost and expense and shall be and become the property
of Landlord, except that Landlord may, by written notice to Tenant given at the
time of Landlord’s consent to such Alteration (provided Tenant requests that
Landlord make such determination at the time of Tenant’s request for consent) or
in the case of Permitted Alterations, by written notice to Tenant within fifteen
(15) days after Landlord’s receipt of Tenant’s notice of such Permitted
Alterations (provided Tenant requests that Landlord make such determination at
the time of Tenant’s notice), require Tenant at Tenant’s expense to remove such
Alterations from the Premises, and to repair any damage to the Premises and the
Project caused by such removal. Any and all costs attributable to or related to
the applicable building codes of the city in which the Project is located (or
any other authority having jurisdiction over the Project) arising from Tenant’s
plans, specifications, improvements, Alterations or otherwise shall be paid by
Tenant at its sole cost and expense. With regard to Alterations arising from or
related to this Article 9 that require a building permit, Landlord shall be
entitled to receive an administrative/coordination fee (not to exceed 3% of the
cost of construction of the Alteration at issue) to compensate Landlord for all
overhead, general conditions, fees and other costs and expenses arising from
Landlord’s involvement with such work. The construction of initial improvements
to the Premises shall be governed by the terms of the Tenant Work Letter and not
the terms of this Article 9.
ARTICLE 10
LIENS
     Tenant shall keep the Premises and the Project free from any mechanics’
liens, vendors liens or any other liens arising out of any work performed,
materials furnished or obligations incurred by

-11-



--------------------------------------------------------------------------------



 



Tenant, and Tenant agrees to defend, indemnify and hold Landlord harmless from
and against any such lien or claim or action thereon, together with costs of
suit and reasonable attorneys’ fees and costs incurred by Landlord in connection
with any such claim or action. Before commencing any work of Alteration to the
Premises, Tenant shall give Landlord at least ten (10) business days’ written
notice of the proposed commencement of such work (to afford Landlord an
opportunity to post appropriate notices of non-responsibility). In the event
that there shall be recorded against the Premises or the Project or the property
of which the Premises is a part any claim or lien arising out of any such work
performed, materials furnished or obligations incurred by Tenant and such claim
or lien shall not be removed or discharged (by bond or otherwise) within ten
(10) days of Tenant’s receipt of notice (“Lien Notice”) of the filing, Landlord
shall have the right but not the obligation to pay and discharge said lien
without regard to whether such lien shall be lawful or correct, or to require
that Tenant promptly deposit with Landlord in cash, lawful money of the United
States, one hundred fifty percent (150%) of the amount of such claim, which sum
may be retained by Landlord until such claim shall have been removed of record
or until judgment shall have been rendered on such claim and such judgment shall
have become final, at which time Landlord shall have the right to apply such
deposit in discharge of the judgment on said claim and any costs, including
attorneys’ fees and costs incurred by Landlord, and shall remit the balance
thereof to Tenant.
ARTICLE 11
PROJECT SERVICES
     (a) Basic Services. Landlord agrees to furnish to the Premises, at a cost
to be included in Operating Costs, air conditioning and heat all in such
reasonable quantities as in the judgment of Landlord is reasonably necessary for
the comfortable occupancy of the Premises. In addition, Landlord shall provide
electric current for normal lighting and normal office machines, elevator
service and water on the same floor as the Premises for lavatory and drinking
purposes in such reasonable quantities as in the judgment of Landlord is
reasonably necessary for general office use and in compliance with applicable
codes. To the extent reasonably determined by Landlord to be practicable, all
such electricity (including, without limitation, electricity in order to power
the heating, ventilation and air conditioning system serving the Premises),
shall be separately metered or submetered at Tenant’s expense and Tenant shall
make payment directly to the entity providing such electricity to the Premises
if such separate meters are installed. If, however, separate meters are not
installed and the Premises are submetered or are jointly metered, then Landlord
shall determine and Tenant shall pay the amount reasonably determined by
Landlord to be Tenant’s equitable share of the monthly charge for such
electricity, as Additional Rent. Janitorial and maintenance services shall be
furnished by Tenant a regular basis throughout the Term and Landlord shall have
no obligation to provide janitorial service to the Premises. Tenant shall comply
with all reasonable rules and regulations which Landlord may establish for the
proper functioning and protection of the common area air conditioning, heating,
elevator, electrical, intrabuilding cabling and wiring and plumbing systems.
Landlord shall not be liable for, and except as provided in Section 11(g) below,
there shall be no rent abatement as a result of, any stoppage, reduction or
interruption of any such services caused by governmental rules, regulations or
ordinances, riot, strike, labor disputes, breakdowns, accidents, necessary
repairs or other cause. Except as specifically provided in this Article 11,
Tenant agrees to pay for all utilities and other services utilized by Tenant and
any additional building services furnished to Tenant which are not uniformly
furnished to all tenants of the Project, at the rate generally charged by
Landlord to tenants of the Project for such utilities or services.
     (b) Excess Usage. Tenant will not, without the prior written consent of
Landlord, use any apparatus or device in the Premises which will in any way
exceed the capacity of such apparatus or device; nor connect any apparatus,
machine or device with water pipes or electric current (except through existing
electrical outlets in the Premises), for the purpose of using electric current
or water.
     (c) Additional Electrical Service. If Tenant shall require electric current
in excess of that which Landlord is obligated to furnish under Section 11(a)
above, Tenant shall first obtain the written consent of Landlord, which Landlord
may refuse in its reasonable discretion.
     (d) HVAC Balance. If any lights, machines or equipment (including but not
limited to computers and computer systems and appurtenances) are used by Tenant
in the Premises which materially affect the temperature otherwise maintained by
the air conditioning system, or generate substantially more heat in the Premises
than would be generated by the building standard lights and usual office
equipment, after receiving the consent of Tenant Landlord shall have the right
to install any machinery and equipment which Landlord reasonably deems necessary
to restore temperature

-12-



--------------------------------------------------------------------------------



 



balance, including but not limited to modifications to the standard air
conditioning equipment, and the cost thereof, including the cost of installation
and any additional cost of operation and maintenance occasioned thereby, shall
be paid by Tenant to Landlord within thirty (30) days after demand by Landlord.
If Tenant fails to provide consent to installation of such additional machinery
and equipment, Tenant agrees to accept the temperature imbalance
(notwithstanding Section 11(a) above) and to hold Landlord harmless from any
loss, cost, expense or liability arising therefrom.
     (e) Telecommunications. Upon request from Tenant from time to time,
Landlord will provide Tenant with a listing of telecommunications and media
service providers serving the Project, and Tenant shall have the right to
contract directly with the providers of its choice. If Tenant wishes to contract
with or obtain service from any provider which does not currently serve the
Project or wishes to obtain from an existing carrier services which will require
the installation of additional equipment, such provider must, prior to providing
service, enter into a written agreement with Landlord setting forth the terms
and conditions of the access to be granted to such provider. In considering the
installation of any new or additional telecommunications cabling or equipment at
the Project, Landlord will consider all relevant factors in a reasonable and
non-discriminatory manner, including, without limitation, the existing
availability of services at the Project, the impact of the proposed
installations upon the Project and its operations and the available space and
capacity for the proposed installations. Landlord may also consider whether the
proposed service may result in interference with or interruption of other
services at the Project or the business operations of other tenants or occupants
of the Project. In no event shall Landlord be obligated to incur any costs or
liabilities in connection with the installation or delivery of telecommunication
services or facilities at the Project. All such installations shall be subject
to Landlord’s prior approval and shall be performed in accordance with the terms
of Article 9. If Landlord approves the proposed installations in accordance with
the foregoing, Landlord will deliver its standard form agreement upon request
and will use commercially reasonable efforts to promptly enter into an agreement
on reasonable and non-discriminatory terms with a qualified, licensed and
reputable carrier confirming the terms of installation and operation of
telecommunications equipment consistent with the foregoing.
     (f) Sole Electrical Representative. Tenant agrees that until and unless
Tenant leases the entire Project, Landlord shall be the sole and exclusive
representative with respect to the selection of the electrical provider for the
Project. If and when Tenant leases the entire Project, Tenant shall be entitled
to select an alternative electrical provider, subject to Landlord’s reasonable
approval.
     (g) Abatement Events. An “Abatement Event” shall be defined as an event
that prevents Tenant from using the Premises or any portion thereof, as a result
of any failure to provide services or access to the Premises, where (i) Tenant
does not actually use the Premises or such portion thereof, and (ii) such event
is not caused by the negligence or willful misconduct of Tenant, its agents,
employees or contractors. Tenant shall give Landlord notice (“Abatement Notice”)
of any such Abatement Event, and if such Abatement Event continues beyond the
“Eligibility Period” (as that term is defined below), then the Basic Rental and
Tenant’s Proportionate Share of Direct Costs shall be abated entirely or
reduced, as the case may be, after expiration of the Eligibility Period for such
time that Tenant continues to be so prevented from using, and does not use, the
Premises or a portion thereof, in the proportion that the rentable area of the
portion of the Premises that Tenant is prevented from using, and does not use,
bears to the total rentable area of the Premises; provided, however, in the
event that Tenant is prevented from using, and does not use, a portion of the
Premises for a period of time in excess of the Eligibility Period and the
remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein, and if Tenant does not conduct its
business from such remaining portion, then for such time after expiration of the
Eligibility Period during which Tenant is so prevented from effectively
conducting its business therein, the Basic Rental and Tenant’s Proportionate
Share of Direct Costs for the entire Premises shall be abated entirely for such
time as Tenant continues to be so prevented from using, and does not use, the
Premises. If, however, Tenant reoccupies any portion of the Premises during such
period, the Basic Rental and Tenant’s Proportionate Share of Direct Costs
allocable to such reoccupied portion, based on the proportion that the rentable
area of such reoccupied portion of the Premises bears to the total rentable area
of the Premises, shall be payable by Tenant from the date Tenant reoccupies such
portion of the Premises. The term “Eligibility Period” shall mean a period of
five (5) consecutive business days after Landlord’s receipt of any Abatement
Notice(s). Except as provided in Articles 16 and 18 below, such right to abate
Basic Rental and Tenant’s Proportionate Share of Direct Costs shall be Tenant’s
sole and exclusive remedy at law or in equity for an Abatement Event.

-13-



--------------------------------------------------------------------------------



 



ARTICLE 12
RIGHTS OF LANDLORD
     (a) Right of Entry. Landlord and its agents shall have the right to enter
the Premises upon twenty-four (24) hours prior notice (except that no notice
shall be required in the case of an emergency or regularly scheduled service)
for the purpose of cleaning the Premises, examining or inspecting the same,
serving or posting and keeping posted thereon notices as provided by law, or
which Landlord deems necessary for the protection of Landlord or the Project,
showing the same to prospective tenants (during the last nine (9) months of the
Term or Option Term or any period in which an Event of Default exists only),
lenders or purchasers of the Project, in the case of an emergency, and for
making such alterations, repairs, improvements or additions to the Premises or
to the Project as Landlord may reasonably deem necessary. Landlord agrees that,
except in an emergency, Landlord shall cooperate with Tenant’s reasonable
security requirements in connection with any such entry including, without
limitation, permitting Tenant to provide an escort with respect to any such
entry. If Tenant shall not be personally present to open and permit an entry
into the Premises at any time when such an entry by Landlord is necessary or
permitted hereunder (and after the required notice, if any, has been given to
Tenant), Landlord may enter by means of a master key, or may forcibly enter in
the case of an emergency, in each event without liability to Tenant and without
affecting this Lease. During any entry by Landlord under this Section 12(a),
Landlord and Landlord’s employees, agents and contractors shall use commercially
reasonable efforts to minimize any disruption to Tenant’s access to and use of
the Premises.
     (b) Maintenance Work. Landlord reserves the right from time to time, but
subject to payment by and/or reimbursement from Tenant if and to the extent
allowable under this Lease: (i) to install, use, maintain, repair, replace,
relocate and control for service to the Premises and/or other parts of the
Project pipes, ducts, conduits, wires, cabling, appurtenant fixtures, equipment
spaces and mechanical systems, wherever located in the Premises or the Project,
(ii) to temporarily alter, close or relocate any facility in the Premises or the
common areas or otherwise conduct any of the above activities for the purpose of
complying with a general plan for fire/life safety for the Project or otherwise
provided that, except in an emergency, Landlord shall first obtain Tenant’s
consent (which shall not be unreasonably withheld) to any such action which may
materially and adversely affect Tenant’s business operations at the Premises,
and (iii) to comply with any federal, state or local law, rule or order.
Landlord shall use reasonable efforts to perform any such work with the least
inconvenience to Tenant as is reasonably practicable, but in no event shall
Tenant be permitted to withhold or reduce Basic Rental or other charges due
hereunder as a result of same, make any claim for constructive eviction or
otherwise make any claim against Landlord for interruption or interference with
Tenant’s business and/or operations.
     (c) Rooftop. If Tenant desires to use the roof of the Project to install
communication equipment to be used from the Premises, Tenant may so notify
Landlord in writing (“Communication Equipment Notice”), which Communication
Equipment Notice shall generally describe the specifications for the equipment
desired by Tenant. If at the time of Landlord’s receipt of the Communication
Equipment Notice, Landlord reasonably determines that space is available on the
roof of the Project for such equipment, then subject to all governmental laws,
rules and regulations, Tenant and Tenant’s contractors (which shall first be
reasonably approved by Landlord) shall have the right and access to install,
repair, replace, remove, operate and maintain a reasonable number of so-called
“satellite dishes” or other similar devices, such as antennae (collectively,
“Communication Equipment”) no greater than one (1) meter in diameter for each
such piece of equipment, together with aesthetic screening designated by
Landlord and all cable, wiring, conduits and related equipment, for the purpose
of receiving and sending radio, television, computer, telephone or other
communication signals, at a location on the roof of the Project designated by
Landlord. Landlord shall have the right to require Tenant to relocate the
Communication Equipment at any time to another location on the roof of the
Project reasonably approved by Tenant. Tenant shall retain Landlord’s designated
roofing contractor to make any necessary penetrations and associated repairs to
the roof in order to preserve Landlord’s roof warranty. Tenant’s installation
and operation of the Communication Equipment shall be governed by the following
terms and conditions:
          (i) Tenant’s right to install, replace, repair, remove, operate and
maintain the Communication Equipment shall be subject to all governmental laws,
rules and regulations and Landlord makes no representation that such laws, rules
and regulations permit such installation and operation.

-14-



--------------------------------------------------------------------------------



 



          (ii) All plans and specifications for the Communication Equipment
shall be subject to Landlord’s reasonable approval. However, after initial
installation of the Communication Equipment, Tenant may modify the Communication
Equipment without Landlord’s approval of plans and specifications for such
modifications provided that the weight load from such modification is not
increased, Tenant’s makes no penetrations to the roof in connection with such
modifications, such modifications do not interfere with any other then existing
equipment of the roof of the Project and the location of equipment on the roof
of the Project is not modified.
          (iii) All costs of installation, operation and maintenance of the
Communication Equipment and any necessary related equipment (including, without
limitation, costs of obtaining any necessary permits and connections to the
Project’s electrical system) shall be borne by Tenant.
          (iv) It is expressly understood that Landlord retains the right to use
the roof of the Project for any purpose whatsoever provided that Landlord shall
not unduly interfere with Tenant’s use of the Communication Equipment.
          (v) Tenant shall use the Communication Equipment so as not to cause
any interference to other tenants in the Project or with any other tenant’s
Communication Equipment, and not to damage the Project or interfere with the
normal operation of the Project.
          (vi) Landlord shall not have any obligations with respect to the
Communication Equipment. Landlord makes no representation that the Communication
Equipment will be able to receive or transmit communication signals without
interference or disturbance (whether or not by reason of the installation or use
of similar equipment by others on the roof of the Project) and Tenant agrees
that Landlord shall not be liable to Tenant therefor. Tenant shall not lease or
otherwise make the Communication Equipment available to any third party and the
Communication Equipment shall be only for Tenant’s use in connection with the
conduct of Tenant’s business in the Premises.
          (vii) Tenant shall (A) be solely responsible for any damage caused as
a result of the Communication Equipment, (B) promptly pay any tax, license or
permit fees charged pursuant to any laws or regulations in connection with the
installation, maintenance or use of the Communication Equipment and comply with
all precautions and safeguards recommended by all governmental authorities, and
(C) pay for all necessary repairs, replacements to or maintenance of the
Communication Equipment.
          (viii) The Communication Equipment shall remain the sole property of
Tenant. Tenant shall remove the Communication Equipment and related equipment at
Tenant’s sole cost and expense upon the expiration or sooner termination of this
Lease or upon the imposition of any governmental law or regulation which may
require removal, and shall repair the Project upon such removal to the extent
required by such work of removal. If Tenant fails to remove the Communication
Equipment and repair the Project within fifteen (15) days after the expiration
or earlier termination of this Lease, Landlord may do so at Tenant’s expense.
The provisions of this Section 12(c)(viii) shall survive the expiration or
earlier termination of this Lease.
          (ix) The Communication Equipment shall be deemed to constitute a
portion of the Premises for purposes of Article 13 of this Lease.
          (x) Upon request from Landlord, Tenant agrees to execute a license
agreement with Landlord or Landlord’s rooftop management company regarding
Tenant’s installation, use and operation of the Communication Equipment, which
license agreement shall be in commercially reasonable form and shall incorporate
the terms and conditions of this Section 12(c). Tenant acknowledges that such
license agreement will require Tenant to pay a one-time initial oversight fee to
Landlord or the rooftop management company in connection with the installation
of the Communication Equipment, not to exceed One Thousand Five Hundred Dollars
($1,500.00).
ARTICLE 13
INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY
     (a) Indemnity. Tenant shall indemnify, defend and hold Landlord, Arden
Realty, Inc., their subsidiaries, partners, parental or other affiliates and
their respective members, shareholders, officers, directors, employees and
contractors (collectively, “Landlord Parties”) harmless from any and all claims
to the extent arising from Tenant’s use of the Premises or the Project or from
the

-15-



--------------------------------------------------------------------------------



 



conduct of its business or from any activity, work or thing which may be
permitted or suffered by Tenant in or about the Premises or the Project and
shall further indemnify, defend and hold Landlord and the Landlord Parties
harmless from and against any and all claims to the extent arising from any
breach or default in the performance of any obligation on Tenant’s part to be
performed under this Lease or arising from any negligence or willful misconduct
of Tenant or any of its agents, contractors, employees or invitees on the
Project and from any and all costs, attorneys’ fees and costs, expenses and
liabilities incurred in the defense of any claim or any action or proceeding
brought thereon, including negotiations in connection therewith. However,
notwithstanding the foregoing, Tenant shall not be required to indemnify and/or
hold the Landlord Parties harmless from any loss, cost, liability, damage or
expense, including, but not limited to, penalties, fines, attorneys’ fees or
costs (collectively, “Claims”), to any person, property or entity to the extent
resulting from the negligence or willful misconduct of the Landlord Parties or
any of their agents, contractors, or employees (except for damage to the Tenant
Improvements and Tenant’s personal property, fixtures, furniture and equipment
in the Premises in which case Tenant shall be responsible to the extent Tenant
is required to obtain the requisite insurance coverage pursuant to this Lease).
Landlord shall indemnify, defend and hold Tenant harmless from and against any
Claims to the extent resulting from the negligence or willful misconduct of
Landlord or its agents, contractors or employees and not covered by insurance
required to be carried under this Lease by Tenant or actually carried by Tenant;
provided, however, that (i) because Landlord maintains insurance on the Project
and Tenant compensates Landlord for such insurance as part of Tenant’s
Proportionate Share of Direct Costs and because of the existence of waivers of
subrogation set forth in Article 14 of this Lease, Landlord shall indemnify and
hold Tenant harmless from and against any Claims related to damage to the
Project to the extent covered by the property insurance that Landlord actually
carries or that Landlord is required to carry under this Lease, even if
resulting from the negligent acts, omissions, or willful misconduct of Tenant or
those of its agents, contractors, or employees, and (ii) because Tenant must
carry insurance pursuant to Article 14 to cover its personal property within the
Premises and the Tenant Improvements, Tenant shall indemnify, defend and hold
Landlord harmless from and against any Claim related to damage to any of
Tenant’s personal property within the Premises, to the extent covered by the
property insurance that Tenant actually carries or that Tenant is required to
carry under this Lease, even if resulting from the negligent acts, omissions or
willful misconduct of Landlord or those of its agents, contractors, or
employees. Further, Tenant’s agreement to indemnify Landlord and Landlord’s
agreement to indemnify Tenant pursuant to this Section 13(a) is not intended to
and shall not relieve any insurance carrier of its obligations under policies
required to be carried by Landlord or Tenant pursuant to this Lease, to the
extent such policies cover the matters subject to such indemnification
obligations. Tenant hereby assumes all risk of damage to property or injury to
persons in or about the Premises from any cause, and Tenant hereby waives all
claims in respect thereof against Landlord and the Landlord Parties, excepting
to the extent the damage is caused by the negligence or willful misconduct of
Landlord or the Landlord Parties (provided that in such case Landlord’s
liability shall be limited to amounts not covered by insurance carried by Tenant
or required to be carried by Tenant pursuant to this Lease).
     (b) Exemption of Landlord from Liability. Landlord and the Landlord Parties
shall not be liable for injury to Tenant’s business, or loss of income
therefrom, however occurring (including, without limitation, from any failure or
interruption of services or utilities or as a result of Landlord’s negligence),
or, except in connection with damage or injury to the extent resulting from the
negligence or willful misconduct of Landlord or the Landlord Parties (provided
that in such case Landlord’s liability shall be limited to amounts not covered
by insurance carried by Tenant or required to be carried by Tenant pursuant to
this Lease), for damage that may be sustained by the person, goods, wares,
merchandise or property of Tenant, its employees, invitees, customers, agents,
or contractors, or any other person in, on or about the Premises directly or
indirectly caused by or resulting from any cause whatsoever, including, but not
limited to, fire, steam, electricity, gas, water, or rain which may leak or flow
from or into any part of the Premises, or from the breakage, leakage,
obstruction or other defects of the pipes, sprinklers, wires, appliances,
plumbing, air conditioning, light fixtures, or mechanical or electrical systems,
or from intrabuilding cabling or wiring, whether such damage or injury results
from conditions arising upon the Premises or upon other portions of the Project
or from other sources or places and regardless of whether the cause of such
damage or injury or the means of repairing the same is inaccessible to Tenant.
Landlord and the Landlord Parties shall not be liable to Tenant for any damages
arising from any willful or negligent action or inaction of any other tenant of
the Project.
     (c) Security. Tenant acknowledges that Landlord’s election whether or not
to provide any type of mechanical surveillance or security personnel whatsoever
in the Project is solely within

-16-



--------------------------------------------------------------------------------



 



Landlord’s discretion; Landlord and the Landlord Parties shall have no liability
to Tenant in connection with the provision, or lack, of such services, and
Tenant hereby agrees to release Landlord and the Landlord Parties from any
liability with regard to any such potential claim incurred by Tenant. Landlord
and the Landlord Parties shall not be liable to Tenant for losses due to theft,
vandalism, or like causes.
ARTICLE 14
INSURANCE
     (a) Tenant’s Insurance. Tenant, shall at all times during the Term of this
Lease, and at its own cost and expense, procure and continue in force the
following insurance coverage: (i) Commercial General Liability Insurance,
written on an occurrence basis, with a combined single limit for bodily injury
and property damages of not less than Two Million Dollars ($2,000,000) per
occurrence and Three Million Dollars ($3,000,000) in the annual aggregate,
including products liability coverage if applicable, owners and contractors
protective coverage, blanket contractual coverage, and personal injury coverage,
covering the insuring provisions of this Lease and the performance of Tenant of
the indemnity and exemption of Landlord from liability agreements set forth in
Article 13 hereof; (ii) a policy of standard fire, extended coverage and special
extended coverage insurance (all risks), including a vandalism and malicious
mischief endorsement, sprinkler leakage coverage where sprinklers are provided
in an amount equal to the full replacement value new without deduction for
depreciation of all (A) Tenant Improvements and Alterations in the Premises,
including but not limited to all mechanical, plumbing, heating, ventilating, air
conditioning, electrical, telecommunication and other equipment, systems and
facilities installed by Tenant, and (B) trade fixtures, furniture, equipment and
other personal property installed by or at the expense of Tenant; (iii) Worker’s
Compensation coverage as required by law; and (iv) business interruption, loss
of income and extra expense insurance covering any failure or interruption of
Tenant’s business equipment (including, without limitation, telecommunications
equipment) and covering all other perils, failures or interruptions sufficient
to cover a period of interruption of not less than twelve (12) months. Tenant
shall carry and maintain during the entire Term (including any option periods,
if applicable), at Tenant’s sole cost and expense, increased amounts of the
insurance required to be carried by Tenant pursuant to this Article 14 and such
other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant’s operations therein, as may be reasonably
required by Landlord; provided that (A) Landlord may not require Tenant to
provide any new or increased insurance coverages more than once during the
initial Term nor more than once during any Option Term, and (B) Landlord may not
require Tenant to carry any type or amount of insurance coverages in excess of
that generally required to be carried by comparable tenants in comparable
building projects owned by comparable owners in the Sunnyvale market.
     (b) Form of Policies. The aforementioned minimum limits of policies and
Tenant’s procurement and maintenance thereof shall in no event limit the
liability of Tenant hereunder. The Commercial General Liability Insurance policy
shall name Landlord, the Landlord Parties, Landlord’s property manager,
Landlord’s lender(s) and such other persons or firms as Landlord specifies in
writing from time to time, as additional insureds with an appropriate
endorsement to the policy(s). All such insurance policies carried by Tenant
shall be with companies having a rating of not less than A-VIII in Best’s
Insurance Guide. Tenant shall furnish to Landlord, from the insurance companies,
or cause the insurance companies to furnish, certificates of coverage. The
deductible under each such policy shall be reasonably acceptable to Landlord. No
such policy shall be cancelable or subject to material reduction of coverage or
cancellation except after thirty (30) days prior written notice to Landlord by
the insurer. All such policies shall be endorsed to agree that Tenant’s policy
is primary and that any insurance carried by Landlord is excess and not
contributing with any Tenant insurance requirement hereunder. Tenant shall, at
least twenty (20) days prior to the expiration of such policies, furnish
Landlord with renewals or binders. Tenant agrees that if Tenant does not take
out and maintain such insurance or furnish Landlord with renewals or binders in
a timely manner, and such failure shall continue for three (3) days after
Tenant’s receipt of notice thereof from Landlord, then Landlord may (but shall
not be required to) procure said insurance on Tenant’s behalf and charge Tenant
the cost thereof, which amount shall be payable by Tenant promptly upon demand
with interest (at the rate set forth in Section 20(e) below) from the date such
sums are expended. Tenant shall have the right to provide such insurance
coverage pursuant to blanket policies obtained by Tenant, provided such blanket
policies expressly afford coverage to the Premises and to Tenant as required by
this Lease.

-17-



--------------------------------------------------------------------------------



 



     (c) Landlord’s Insurance. Landlord shall, as a cost to be included in
Direct Costs, procure and maintain at all times during the Term of this Lease, a
policy or policies of insurance covering loss or damage to the Project in the
amount of the full replacement costs without deduction for depreciation thereof,
providing protection against all perils included within the classification of
fire and extended coverage, vandalism coverage and malicious mischief, sprinkler
leakage, water damage, and special extended coverage on the building.
Additionally, Landlord may carry: (i) Bodily Injury and Property Damage
Liability Insurance and/or Excess Liability Coverage Insurance; and
(ii) Earthquake and/or Flood Damage Insurance; and (iii) Rental Income
Insurance; and (iv) any other forms of insurance Landlord may deem appropriate
or any lender may require. The costs of all insurance carried by Landlord shall
be included in Direct Costs.
     (d) Waiver of Subrogation. Landlord and Tenant each agree to require their
respective insurers issuing the insurance described in Sections 14(a)(ii),
14(a)(iv) and the first sentence of Section 14(c), waive any rights of
subrogation that such companies may have against the other party.
Notwithstanding anything to the contrary contained in this Lease, Tenant hereby
waives any right that Tenant may have against Landlord and Landlord hereby
waives any right that Landlord may have against Tenant as a result of any loss
or damage to their respective property (including the Project) to the extent
covered by the property insurance that is actually insured against or that is
required to be insured against under this Lease, without regard to the
negligence or willful misconduct of the party so released or any other cause.
     (e) Compliance with Law. Tenant agrees that it will not, at any time,
during the Term of this Lease, carry any stock of goods or do anything in or
about the Premises that will in any way tend to increase the insurance rates
upon the Project. Except as expressly provided in Article 7 above, Tenant agrees
to pay Landlord forthwith upon demand the amount of any increase in premiums for
insurance that may be carried during the Term of this Lease, or the amount of
insurance to be carried by Landlord on the Project resulting from the foregoing,
or from Tenant doing any act in or about the Premises that does so increase the
insurance rates, whether or not Landlord shall have consented to such act on the
part of Tenant. If Tenant installs upon the Premises any electrical equipment
which causes an overload of electrical lines of the Premises, Tenant shall at
its own cost and expense, in accordance with all other Lease provisions
(specifically including, but not limited to, the provisions of Article 9, 10 and
11 hereof), make whatever changes are necessary to comply with requirements of
the insurance underwriters and any governmental authority having jurisdiction
thereover, but nothing herein contained shall be deemed to constitute Landlord’s
consent to such overloading. Landlord shall, as a Direct Cost, comply with all
insurance requirements applicable to the Premises including, without limitation,
the installation of fire extinguishers or an automatic dry chemical
extinguishing system; provided, however, that if such requirement is imposed due
to Tenant’s unique use of the Premises (as opposed to general office use), then
Tenant shall be responsible, at Tenant’s expense, for compliance with such
requirement.
ARTICLE 15
ASSIGNMENT AND SUBLETTING
     Tenant shall have no power to, either voluntarily, involuntarily, by
operation of law or otherwise, sell, assign, transfer or hypothecate this Lease,
or sublet the Premises or any part thereof, or permit the Premises or any part
thereof to be used or occupied by anyone other than Tenant or Tenant’s employees
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld. If Tenant is a corporation whose capital stock is not
traded over a public exchange or over-the-counter market, unincorporated
association, partnership or limited liability company, the sale, assignment,
transfer or hypothecation of any class of stock or other ownership interest in
such corporation, association, partnership or limited liability company in
excess of fifty percent (50%) in the aggregate shall be deemed a “Transfer”
within the meaning and provisions of this Article 15. Tenant may transfer its
interest pursuant to this Lease only upon the following express conditions,
which conditions are agreed by Landlord and Tenant to be reasonable:
     (a) That the proposed Transferee (as hereafter defined) shall be subject to
the prior written consent of Landlord, which consent will not be unreasonably
withheld but, without limiting the generality of the foregoing, it shall be
reasonable for Landlord to deny such consent if:
          (i) The use to be made of the Premises by the proposed Transferee is a
use which would be prohibited by any other portion of this Lease (including but
not limited to any Rules and Regulations then in effect);

-18-



--------------------------------------------------------------------------------



 



          (ii) The financial responsibility of the proposed Transferee is not
reasonably satisfactory to Landlord in light of the Tenant’s obligations under
this Lease; or
          (iii) The proposed Transferee is either a governmental agency or
instrumentality thereof.
     (b) Upon Tenant’s submission of a request for Landlord’s consent to any
such Transfer, Tenant shall pay to Landlord Landlord’s then standard processing
fee and reasonable out-of-pocket attorneys’ fees and costs incurred in
connection with the proposed Transfer, which shall in no event exceed an
aggregate of $3,000.00 per proposed Transfer;
     (c) That the proposed Transferee shall execute an agreement pursuant to
which it shall agree to perform faithfully and be bound by all of the terms,
covenants, conditions, provisions and agreements of this Lease applicable to
that portion of the Premises so transferred; and
     (d) That an executed duplicate original of said assignment and assumption
agreement or other Transfer on a form reasonably approved by Landlord, shall be
delivered to Landlord within five (5) days after the execution thereof, and that
such Transfer shall not be binding upon Landlord until the delivery thereof to
Landlord and the execution and delivery of Landlord’s consent thereto. It shall
be a condition to Landlord’s consent to any subleasing, assignment or other
transfer of part or all of Tenant’s interest in the Premises (“Transfer”) that
(i) upon Landlord’s consent to any Transfer, Tenant shall pay and continue to
pay fifty percent (50%) of any “Transfer Premium” (defined below), received by
Tenant from the transferee; (ii) any sublessee of part or all of Tenant’s
interest in the Premises shall agree that in the event Landlord gives such
sublessee notice that Tenant is in default (beyond applicable notice and cure
periods) under this Lease, such sublessee shall thereafter make all sublease or
other payments directly to Landlord, which will be received by Landlord without
any liability whether to honor the sublease or otherwise (except to credit such
payments against sums due under this Lease), and any sublessee shall agree to
attorn to Landlord or its successors and assigns at their request should this
Lease be terminated for any reason, except that in no event shall Landlord or
its successors or assigns be obligated to accept such attornment; (iii) any such
consent shall be effected on forms supplied by Landlord and/or its legal
counsel; and (iv) Landlord may require that Tenant not then be in default
hereunder in any respect; and (v) Tenant or the proposed subtenant or assignee
(collectively, “Transferee”) shall agree to pay Landlord, upon demand, as
Additional Rent, a sum equal to the additional costs, if any, incurred by
Landlord for maintenance and repair as a result of any change in the nature of
occupancy caused by such subletting or assignment. “Transfer Premium” shall mean
all rent, Additional Rent or other consideration payable by a Transferee in
connection with a Transfer in excess of the Basic Rental and Direct Costs
payable by Tenant under this Lease during the term of the Transfer and if such
Transfer is for less than all of the Premises, the Transfer Premium shall be
calculated on a rentable square foot basis. In any event, the Transfer Premium
shall be calculated after deducting the reasonable expenses incurred by Tenant
for (1) any changes, alterations and improvements to the Premises paid for by
Tenant in connection with the Transfer, and (2) any brokerage commissions and
reasonable attorneys’ fees paid for by Tenant in connection with the Transfer.
The calculation of “Transfer Premium” shall also include, but not be limited to,
key money, bonus money or other cash consideration paid by a Transferee to
Tenant in connection with such Transfer, and any payment in excess of fair
market value for services rendered by Tenant to the Transferee and any payment
in excess of fair market value for assets, fixtures, inventory, equipment, or
furniture transferred by Tenant to the Transferee in connection with such
Transfer. Any Transfer of this Lease which is not in compliance with the
provisions of this Article 15 shall be voidable by written notice from Landlord
and shall, at the option of Landlord, terminate this Lease. In no event shall
the consent by Landlord to any Transfer be construed as relieving Tenant or any
Transferee from obtaining the express written consent of Landlord to any further
Transfer, or as releasing Tenant from any liability or obligation hereunder
whether or not then accrued and Tenant shall continue to be fully liable
therefor. No collection or acceptance of rent by Landlord from any person other
than Tenant shall be deemed a waiver of any provision of this Article 15 or the
acceptance of any Transferee hereunder, or a release of Tenant (or of any
Transferee of Tenant). Notwithstanding anything to the contrary in this Lease,
if Tenant or any proposed Transferee claims that Landlord has unreasonably
withheld or delayed its consent under this Article 15 or otherwise has breached
or acted unreasonably under this Article 15, their sole remedies shall be a
declaratory judgment and an injunction for the relief sought, as well as an
action for compensatory damages, without any consequential or punitive damages,
and Tenant hereby waives all other remedies, including, without limitation, any
right at law or equity to terminate this Lease, on its own behalf and, to the
extent permitted under all applicable laws, on behalf of the proposed
Transferee.

-19-



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary contained in this Article 15,
except as provided in the next grammatical paragraph below, Landlord shall have
the option, by giving written notice (“Recapture Notice”) to Tenant within
fifteen (15) days after Landlord’s receipt of a request for consent to a
proposed Transfer for all or substantially all of the remainder of the Term
(provided that the space subject to such request, together with any space which
is then subject to a previous sublease, constitutes at least sixty-six percent
(66%) of the rentable square footage of the Premises) , to terminate this Lease
as to the portion of the Premises that is the subject of the proposed Transfer.
However, if Landlord delivers a Recapture Notice to Tenant, Tenant may, within
ten (10) days after Tenant’s receipt of the Recapture Notice, deliver written
notice to Landlord indicating that Tenant is rescinding its request for consent
to the proposed Transfer, in which case such Transfer shall not be consummated
and this Lease shall remain in full force and effect as to the portion of the
Premises that was the subject of the Transfer. Tenant’s failure to so notify
Landlord in writing within said ten (10) day period shall be deemed to
constitute Tenant’s election to allow the Recapture Notice to be effective. If
this Lease is so terminated with respect to less than the entire Premises, the
Basic Rental and Tenant’s Proportionate Share shall be prorated based on the
number of rentable square feet retained by Tenant as compared to the total
number of rentable square feet previously contained in the Premises, and this
Lease as so amended shall continue thereafter in full force and effect, and upon
the request of either party, the parties shall execute written confirmation of
the same.
     Notwithstanding anything to the contrary contained in this Article 15, an
assignment or subletting of all or a portion of the Premises to (i) an affiliate
(“Affiliate”) of Tenant (an entity which is controlled by, controls, or is under
common control with, Tenant), (ii) any successor corporation to Tenant by way of
merger, consolidation or other corporate reorganization, (iii) any entity
acquiring all or substantially all of Tenant’s assets or stock, shall not be
deemed a Transfer under this Article 15, provided that Tenant notifies Landlord
of any such assignment or sublease and promptly supplies Landlord with any
non-privileged, non-proprietary documents or information reasonably requested by
Landlord regarding such assignment or sublease or such affiliate, and further
provided that such assignment or sublease is not a subterfuge by Tenant to avoid
its obligations under this Lease. An assignee of Tenant’s entire interest in
this Lease pursuant to the immediately preceding sentence may be referred to
herein as an “Affiliated Assignee.” “Control,” as used in this Article 15, shall
mean the ownership, directly or indirectly, of greater than fifty percent (50%)
of the voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of greater than fifty percent (50%) of the voting
interest in, an entity.
ARTICLE 16
DAMAGE OR DESTRUCTION
     Within sixty (60) days after the date Landlord learns of the necessity for
repairs as a result of damage, Landlord shall notify Tenant (“Damage Repair
Estimate”) of Landlord’s estimated assessment of the period of time in which the
repairs will be completed. If the Project is damaged by fire or other casualty
which Landlord is required to insure pursuant to Section 14(c) above, the damage
shall be repaired by Landlord provided the Damage Repair Estimate indicates that
repairs can be completed within one hundred eighty (180) days after the date of
the Damage Repair Estimate, without the payment of overtime or other premiums,
and until such repairs are completed rent shall be abated in proportion to the
part of the Premises which is unusable by Tenant in the conduct of its business
(but there shall be no abatement of rent by reason of any portion of the
Premises being unusable for a period equal to one (1) day or less). Upon the
occurrence of any damage to the Premises, Tenant shall assign to Landlord (or to
any party designated by Landlord) all insurance proceeds payable to Tenant under
Section 14(a)(ii)(A) above; provided, however, that if the cost of repair of
improvements within the Premises by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant’s insurance carrier, as so assigned by
Tenant, such excess costs (the “Excess TI Costs”) shall be paid by Tenant to
Landlord prior to Landlord’s repair of such damage, except that if Excess TI
Costs exceed one (1) month of Tenant’s Basic Rental, notwithstanding anything to
the contrary contained herein, Tenant may terminate this Lease by written notice
to Landlord within ten (10) days after Tenant learns of the amount of the Excess
TI Costs, in which case this Lease shall so terminate unless Landlord notifies
Tenant, within ten (10) days after Landlord receives such written notice of
termination from Tenant, that Landlord agrees to fund the Excess TI Costs over
and above one (1) month of Tenant’s Basic Rental. If, however, the Damage Repair
Estimate indicates that repairs cannot be completed within one hundred eighty
(180) days after the date of the Damage Repair Estimate without the payment of
overtime or other premiums, Landlord may, at its option, either (i) make such
repairs in a reasonable time and in such event this Lease shall continue in
effect and the rent shall be abated, if at all, in the manner provided

-20-



--------------------------------------------------------------------------------



 



in this Article 16, or (ii) elect not to effect such repairs and instead
terminate this Lease, by notifying Tenant in writing of such termination within
sixty (60) days after Landlord learns of the necessity for repairs as a result
of damage, such notice to include a termination date giving Tenant sixty
(60) days to vacate the Premises. In addition, Landlord may elect to terminate
this Lease if the Project shall be damaged by any casualty or cause, whether or
not the Premises or any improvements within the Premises are affected, if the
damage is not fully covered, except for deductible amounts, by Landlord’s and
Tenant’s insurance policies and if the amount that Landlord will be required to
expend in connection with such repairs (not covered by insurance) exceeds two
(2) months of Tenant’s Basic Rental, unless Tenant agrees, within ten (10) days
after its receipt of written request from Landlord, to fund such deficiency to
the extent in excess of two (2) months of Tenant’s Basic Rental and to provide
adequate security, as reasonably determined by Landlord, to ensure that Tenant
has the ability to fund such deficiency. However, if Landlord does not elect to
terminate this Lease pursuant to Landlord’s termination right as provided above,
and the Damage Repair Estimate indicates that repairs cannot be completed within
one hundred eighty (180) days after the date of the Damage Repair Estimate,
Tenant may elect, not later than thirty (30) days after Tenant’s receipt of the
Damage Repair Estimate, to terminate this Lease by written notice to Landlord
effective as of the date specified in Tenant’s notice. Furthermore, if neither
Landlord nor Tenant have terminated this Lease and if such repairs are not
substantially complete (i.e., complete other than minor punch list items) within
the period specified in the Damage Repair Estimate for such repairs (but not
fewer than one hundred eighty (180) days after the date of the Damage Repair
Estimate), Tenant may, at any time thereafter, deliver notice to Landlord
(“Conditional Termination Notice”) of Tenant’s election to terminate this Lease,
in which case if such repairs are not substantially complete within forty-five
(45) days after the date of Landlord’s receipt of the Conditional Termination
Notice, this Lease shall terminate as of the date of expiration of such
forty-five (45) day period. However, if such repairs are substantially complete
within such forty-five (45) day period, then Tenant’s Conditional Termination
Notice shall be of no force or effect. Finally, if the Premises or the Project
is damaged to any substantial extent during the last twelve (12) months of the
Term, then notwithstanding anything contained in this Article 16 to the
contrary, Landlord shall have the option to terminate this Lease by giving
written notice to Tenant of the exercise of such option within sixty (60) days
after Landlord learns of the necessity for repairs as the result of such damage.
In the event that the Premises or the Project is destroyed or damaged to any
substantial extent during the last twelve (12) months of the Term and if such
damage shall take longer than sixty (60) days to repair, then notwithstanding
anything in this Article 16 to the contrary, Tenant shall have the option to
terminate this Lease by written notice to Landlord of the exercise of such
option within sixty (60) days after Tenant learns of the necessity for repairs
as the result of such damage. A total destruction of the Project shall
automatically terminate this Lease. Except as provided in this Article 16, there
shall be no abatement of rent and no liability of Landlord by reason of any
injury to or interference with Tenant’s business or property arising from such
damage or destruction or the making of any repairs, alterations or improvements
in or to any portion of the Project or the Premises or in or to fixtures,
appurtenances and equipment therein. Tenant understands that Landlord will not
carry insurance of any kind on Tenant’s furniture, furnishings, trade fixtures
or equipment, and that Landlord shall not be obligated to repair any damage
thereto or replace the same. Tenant acknowledges that Tenant shall have no right
to any proceeds of insurance carried by Landlord relating to property damage.
With respect to any damage which Landlord is obligated to repair or elects to
repair, Tenant, as a material inducement to Landlord entering into this Lease,
irrevocably waives and releases its rights under the provisions of Sections 1932
and 1933 of the California Civil Code.
ARTICLE 17
SUBORDINATION
     This Lease is subject and subordinate to all ground or underlying leases,
mortgages and deeds of trust which affect the property or the Project, including
all renewals, modifications, consolidations, replacements and extensions thereof
(collectively, “Mortgages”); provided, however, if the lessor under any such
lease or the holder or holders of any such mortgage or deed of trust shall
advise Landlord that they desire or require this Lease to be prior and superior
thereto, upon written request of Landlord to Tenant, Tenant agrees to promptly
execute, acknowledge and deliver any and all documents or instruments which
Landlord or such lessor, holder or holders deem necessary or desirable for
purposes thereof. Landlord shall have the right to cause this Lease to be and
become and remain subject and subordinate to any and all ground or underlying
leases, mortgages or deeds of trust which may hereafter be executed covering the
Premises, the Project or

-21-



--------------------------------------------------------------------------------



 



the property or any renewals, modifications, consolidations, replacements or
extensions thereof, for the full amount of all advances made or to be made
thereunder and without regard to the time or character of such advances,
together with interest thereon and subject to all the terms and provisions
thereof; provided, however, that Landlord obtains from the lender or other
holder of the Mortgage in question a written undertaking in favor of Tenant to
the effect that such lender or other holder will not disturb Tenant’s right of
possession and will recognize all of Tenant’s rights under this Lease if Tenant
is not then or thereafter in default (beyond applicable notice and cure periods)
of any covenant or provision of this Lease. Tenant agrees, within ten
(10) business days after Landlord’s written request therefor, to execute,
acknowledge and deliver upon request a subordination, non-disturbance and
attornment agreement in a commercially reasonable form to assure the
non-disturbance protection and subordination of this Lease to any such
mortgages, deed of trust, or leasehold estates (hereinafter, an “SNDA”). Tenant
agrees that in the event any proceedings are brought for the foreclosure of any
mortgage or deed of trust or any deed in lieu thereof, to attorn to the
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof as so requested to do so by such purchaser and to recognize such
purchaser as the lessor under this Lease; Tenant shall, within ten (10)  days
after request execute such further instruments or assurances as such purchaser
may reasonably deem necessary to evidence or confirm such attornment. Tenant
agrees to provide copies of any notices of Landlord’s default under this Lease
to any mortgagee or deed of trust beneficiary whose address has been provided to
Tenant and Tenant shall provide such mortgagee or deed of trust beneficiary a
commercially reasonable time after receipt of such notice within which to cure
any such default. Tenant waives the provisions of any current or future statute,
rule or law which may give or purport to give Tenant any right or election to
terminate or otherwise adversely affect this Lease and the obligations of the
Tenant hereunder in the event of any foreclosure proceeding or sale. Landlord
represents and warrants to Tenant that, as of the date of this Lease, there are
no Mortgages encumbering the Premises or the Project.
ARTICLE 18
EMINENT DOMAIN
     If the whole of the Premises or the Project or so much thereof as to render
the balance unsuitable for the continued use and operation of the Premises by
Tenant (for substantially the same purposes as immediately prior to the taking)
shall be taken under power of eminent domain, or is sold, transferred or
conveyed in lieu thereof, this Lease shall automatically terminate as of the
date possession is taken by the condemning authority. No award for any partial
or entire taking shall be apportioned, and Tenant hereby assigns to Landlord any
award which may be made in such taking or condemnation, together with any and
all rights of Tenant now or hereafter arising in or to the same or any part
thereof; provided, however, that nothing contained herein shall be deemed to
give Landlord any interest in or to require Tenant to assign to Landlord any
award made to Tenant for the taking of personal property and trade fixtures
belonging to Tenant and removable by Tenant at the expiration of the Term hereof
as provided hereunder or for the interruption of, or damage to, Tenant’s
business, or Tenant’s moving and relocation costs. In the event of a partial
taking described in this Article 18, or a sale, transfer or conveyance in lieu
thereof, which does not result in a termination of this Lease, (i) the rent
shall be apportioned according to the ratio that the part of the Premises
remaining useable by Tenant bears to the total area of the Premises, and
(ii) Landlord shall proceed with reasonable diligence to restore the remaining
portion(s) of the Premises and Project substantially to their former condition
to the extent feasible to constitute a complete and tenantable Premises. Tenant
hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of the California Code of Civil Procedure.
ARTICLE 19
DEFAULT
     (a) Tenant Default. Each of the following acts or omissions of Tenant or of
any guarantor of Tenant’s performance hereunder, or occurrences, shall
constitute an “Event of Default”:
          (i) Failure or refusal to pay Basic Rental, Additional Rent or any
other amount to be paid by Tenant to Landlord hereunder within five (5)
 calendar days after notice that the same is due or payable hereunder; said five
(5) day period shall be in lieu of, and not in addition to, the notice
requirements of Section 1161 of the California Code of Civil Procedure or any
similar or successor law, provided that any such notice is prepared and served
upon Tenant in accordance with

-22-



--------------------------------------------------------------------------------



 



the requirements of Section 1161 of the California Code of Civil Procedure or
any similar or successor law;
          (ii) Except as set forth in items (i) above and (iii) through and
including (vi) below, failure to perform or observe any other covenant or
condition of this Lease to be performed or observed within thirty (30) days
following written notice to Tenant of such failure, provided, however, that if
the nature of Tenant’s failure to perform reasonably requires more than thirty
(30) days to cure, then Tenant shall not be deemed in default if Tenant
commences to cure such failure within said thirty (30) day period and thereafter
diligently and in good faith prosecutes such cure to completion. Such thirty
(30) day notice shall be in lieu of, and not in addition to, any required under
Section 1161 of the California Code of Civil Procedure or any similar or
successor law, provided that any such notice is prepared and served upon Tenant
in accordance with the requirements of Section 1161 of the California Code of
Civil Procedure or any similar or successor law;
          (iii) Abandonment of the Premises or any significant portion thereof
while Tenant is in default in the payment of any of its monetary obligations or
material non-monetary obligations hereunder;
          (iv) The filing by Tenant or any guarantor hereunder in any court
pursuant to any statute of a petition in bankruptcy or insolvency or for
reorganization or arrangement for the appointment of a receiver of all or a
portion of Tenant’s property; the filing against Tenant or any guarantor
hereunder of any such petition, or the commencement of a proceeding for the
appointment of a trustee, receiver or liquidator for Tenant, or for any
guarantor hereunder, or of any of the property of either, or a proceeding by any
governmental authority for the dissolution or liquidation of Tenant or any
guarantor hereunder, if such proceeding shall not be dismissed or trusteeship
discontinued within sixty (60) days after commencement of such proceeding or the
appointment of such trustee or receiver; or the making by Tenant or any
guarantor hereunder of an assignment for the benefit of creditors;
          (v) Tenant’s failure to cause to be released any mechanics liens filed
against the Premises or the Project within twenty (20) days after the date by
which Tenant has received a second written notice from Landlord (after a Lien
Notice and the expiration of the ten (10) day period specified in Article 10
above) that the same shall have been filed or recorded; or
          (vi) Tenant’s failure to observe or perform according to the
provisions of Articles 7, 14, 17 or 25 within five (5) business days after
notice from Landlord (which notice from Landlord may be delivered only after any
notice and cure periods specified in such Article).
     (b) Landlord Default. Notwithstanding anything to the contrary set forth in
this Lease, Landlord shall be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease if Landlord fails to
perform such obligation within thirty (30) days after the receipt of notice from
Tenant specifying in detail Landlord’s failure to perform; provided, however, if
the nature of Landlord’s obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursue the same to completion. Upon any such default
by Landlord under this Lease, Tenant may, except as otherwise specifically
provided in this Lease to the contrary, exercise any of its rights provided at
law or in equity.
ARTICLE 20
REMEDIES
     (a) Upon the occurrence of an Event of Default under this Lease as provided
in Article 19 hereof, Landlord may exercise all of its remedies as may be
permitted by law, including but not limited to the remedy provided by
Section 1951.4 of the California Civil Code, and including without limitation,
terminating this Lease, reentering the Premises and removing all persons and
property therefrom, which property may be stored by Landlord at a warehouse or
elsewhere at the risk, expense and for the account of Tenant, subject to
California law. If Landlord elects to terminate this Lease, Landlord shall be
entitled to recover from Tenant the aggregate of all amounts permitted by law,
including but not limited to (i) the worth at the time of award of the amount of
any unpaid rent which had been earned at the time of such termination; plus
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until

-23-



--------------------------------------------------------------------------------



 



the time of award exceeds the amount of such rental loss that Tenant proves
could have been reasonably avoided; plus (iii) the worth at the time of award of
the amount by which the unpaid rent for the balance of the Term after the time
of award exceeds the amount of such rental loss that Tenant proves could have
been reasonably avoided; plus (iv) any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant’s failure to perform
its obligations under this Lease or which in the ordinary course of things would
be likely to result therefrom, specifically including but not limited to, tenant
improvement expenses, brokerage commissions and advertising expenses incurred,
expenses of remodeling the Premises or any portion thereof for a new tenant,
whether for the same or a different use, and any special concessions made to
obtain a new tenant; and (v) at Landlord’s election, such other amounts in
addition to or in lieu of the foregoing as may be permitted from time to time by
applicable law. The term “rent” as used in this Section 20(a) shall be deemed to
be and to mean all sums of every nature required to be paid by Tenant pursuant
to the terms of this Lease, whether to Landlord or to others. As used in
items (i) and (ii), above, the “worth at the time of award” shall be computed by
allowing interest at the rate set forth in item (e), below, but in no case
greater than the maximum amount of such interest permitted by law. As used in
item (iii), above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).
     (b) Nothing in this Article 20 shall be deemed to affect Landlord’s right
to indemnification for liability or liabilities arising prior to the termination
of this Lease for personal injuries or property damage under the indemnification
clause or clauses contained in this Lease.
     (c) Notwithstanding anything to the contrary set forth herein, Landlord’s
re-entry to perform acts of maintenance or preservation of or in connection with
efforts to relet the Premises or any portion thereof, or the appointment of a
receiver upon Landlord’s initiative to protect Landlord’s interest under this
Lease shall not terminate Tenant’s right to possession of the Premises or any
portion thereof and, until Landlord does elect to terminate this Lease, this
Lease shall continue in full force and effect and Landlord may enforce all of
Landlord’s rights and remedies hereunder including, without limitation, the
remedy described in California Civil Code Section 1951.4 (lessor may continue
lease in effect after lessee’s breach and abandonment and recover rent as it
becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations). Accordingly, if Landlord does not elect to terminate
this Lease on account of any default by Tenant, Landlord may, from time to time,
without terminating this Lease, enforce all of its rights and remedies under
this Lease, including the right to recover all rent as it becomes due.
     (d) All rights, powers and remedies of Landlord hereunder and under any
other agreement now or hereafter in force between Landlord and Tenant shall be
cumulative and not alternative and shall be in addition to all rights, powers
and remedies given to Landlord by law, and the exercise of one or more rights or
remedies shall not impair Landlord’s right to exercise any other right or
remedy.
     (e) Any amount due from Tenant to Landlord hereunder which is not paid when
due shall bear interest at the lower of ten percent (10%) per annum or the
maximum lawful rate of interest from the due date until paid, unless otherwise
specifically provided herein, but the payment of such interest shall not excuse
or cure any default by Tenant under this Lease. In addition to such interest:
(i) if Basic Rental is not paid on or before the fifth (5th) day of the calendar
month for which the same is due, a late charge equal to five percent (5%) of the
amount overdue or $100, whichever is greater, shall be immediately due and owing
and shall accrue for each calendar month or part thereof until such rental,
including the late charge, is paid in full, which late charge Tenant hereby
agrees is a reasonable estimate of the damages Landlord shall suffer as a result
of Tenant’s late payment and (ii) an additional charge of $25 shall be assessed
for any check given to Landlord by or on behalf of Tenant which is not honored
by the drawee thereof; which damages include Landlord’s additional
administrative and other costs associated with such late payment and unsatisfied
checks and the parties agree that it would be impracticable or extremely
difficult to fix Landlord’s actual damage in such event. Such charges for
interest and late payments and unsatisfied checks are separate and cumulative
and are in addition to and shall not diminish or represent a substitute for any
or all of Landlord’s rights or remedies under any other provision of this Lease.
Notwithstanding the foregoing or anything to the contrary contained in this
Lease, no late charge or interest shall be due on the first (and only the first)
late payment of any rent or other amount payable hereunder by Tenant to Landlord
in any calendar year during the Term unless Tenant fails to make such payment
within five (5) days after its has received written notice of the delinquency
from Landlord.

-24-



--------------------------------------------------------------------------------



 



     (f) In the event of any default, breach or violation of Tenant’s rights
under this Lease by Landlord, Tenant’s exclusive remedies shall be an action for
specific performance or action for actual damages. Without limiting any other
waiver by Tenant which may be contained in this Lease, except as expressly
provided in Section 9(a)(ii) above, Tenant hereby waives the benefit of any law
granting it the right to perform Landlord’s obligation, or the right to
terminate this Lease on account of any Landlord default.
ARTICLE 21
TRANSFER OF LANDLORD’S INTEREST
     In the event of any transfer of Landlord’s interest in the Premises or the
Project by sale, assignment, transfer, foreclosure, deed-in-lieu of foreclosure
or otherwise whether voluntary or involuntary, Landlord shall be automatically
relieved of any and all obligations and liabilities on the part of Landlord
first accruing from and after the date of such transfer or termination,
including furthermore without limitation, the obligation of Landlord under
Article 4 and California Civil Code 1950.7 above to return the security deposit,
provided said security deposit is transferred to said transferee. Tenant agrees
to attorn to the transferee upon any such transfer and to recognize such
transferee as the lessor under this Lease and Tenant shall, within five (5) days
after request, execute such further instruments or assurances as such transferee
may reasonably deem necessary to evidence or confirm such attornment.
ARTICLE 22
BROKER
     In connection with this Lease, Landlord and Tenant warrant and represent to
each other that they have had dealings only with firm(s) set forth in
Article 1.H. of the Basic Lease Provisions (collectively, the “Brokers”) and
that they know of no other person or entity who is or might be entitled to a
commission, finder’s fee or other like payment in connection herewith and does
hereby indemnify and agree to hold the other party, and their agents, members,
partners, representatives, officers, affiliates, shareholders, employees,
successors and assigns harmless from and against any and all loss, liability and
expenses that the other party may incur should such warranty and representation
prove incorrect, inaccurate or false. Landlord shall pay all brokerage
commissions due to such Brokers arising out the execution of this Lease pursuant
to Landlord’s separate agreement with such Brokers.
ARTICLE 23
PARKING
     Tenant shall be entitled to use, commencing on the Commencement Date, the
number of unreserved parking passes set forth in Article 1.I. of the Basic Lease
Provisions, which parking passes shall pertain to the Project parking facility.
Tenant shall not be required to pay Landlord any fee for such parking passes;
however, Tenant shall be responsible for the full amount of any taxes imposed by
any governmental authority in connection with the renting of such parking passes
by Tenant or the use of the parking facility by Tenant. Tenant shall abide by
all reasonable and non-discriminatory rules and regulations which are prescribed
from time to time for the orderly operation and use of the parking facility
where the parking passes are located, including any sticker or other
identification system established by Landlord. Tenant shall cooperate in seeing
that Tenant’s employees and visitors also comply with such rules and
regulations. Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of rent
under this Lease, from time to time, close-off or restrict access to the Project
parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements, so long as Tenant’s access to and use
of the Premises, and Tenant’s parking rights, are not materially impaired.
Landlord may, from time to time, relocate any reserved parking spaces (if any)
rented by Tenant to another location in the Project parking facility. Landlord
may delegate its responsibilities hereunder to a parking operator or a lessee of
the parking facility in which case such parking operator or lessee shall have
all the rights of control attributed hereby to the Landlord. The parking passes
rented by Tenant pursuant to this Article 23 are provided to Tenant solely for
use by Tenant’s own personnel and visitors and except on a prorata basis (based
on relative square footage) in connection with a permitted Transfer under
Article 15

-25-



--------------------------------------------------------------------------------



 



above, such passes may not be transferred, assigned, subleased or otherwise
alienated by Tenant without Landlord’s prior approval.
ARTICLE 24
WAIVER
     No waiver by either party hereto of any provision of this Lease shall be
deemed to be a waiver of any other provision hereof or of any subsequent breach
by the other party of the same or any other provision. No provision of this
Lease may be waived by Landlord or Tenant, except by an instrument in writing
executed by Landlord. Landlord’s consent to or approval of any act by Tenant
requiring Landlord’s consent or approval shall not be deemed to render
unnecessary the obtaining of Landlord’s consent to or approval of any subsequent
act of Tenant, whether or not similar to the act so consented to or approved. No
act or thing done by Landlord or Landlord’s agents during the Term of this Lease
shall be deemed an acceptance of a surrender of the Premises, and no agreement
to accept such surrender shall be valid unless in writing and signed by
Landlord. The subsequent acceptance of rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such rent. Any payment by Tenant or receipt by
Landlord of an amount less than the total amount then due hereunder shall be
deemed to be in partial payment only thereof and not a waiver of the balance due
or an accord and satisfaction, notwithstanding any statement or endorsement to
the contrary on any check or any other instrument delivered concurrently
therewith or in reference thereto. Accordingly, Landlord may accept any such
amount and negotiate any such check without prejudice to Landlord’s right to
recover all balances due and owing and to pursue its other rights against Tenant
under this Lease, regardless of whether Landlord makes any notation on such
instrument of payment or otherwise notifies Tenant that such acceptance or
negotiation is without prejudice to Landlord’s rights.
ARTICLE 25
ESTOPPEL CERTIFICATE
     Tenant shall, at any time and from time to time, upon not less than ten
(10) days’ prior written notice from Landlord, execute, acknowledge and deliver
to Landlord a statement in writing certifying the following information, (but
not limited to the following information in the event further information is
reasonably requested by Landlord): (i) that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as modified, is in full force and effect); (ii) the
dates to which the rental and other charges are paid in advance, if any;
(iii) the amount of Tenant’s security deposit, if any; and (iv) acknowledging
that there are not, to Tenant’s knowledge, any uncured defaults on the part of
Landlord hereunder, and no events or conditions then in existence which, with
the passage of time or notice or both, would constitute a default on the part of
Landlord hereunder, or specifying such defaults, events or conditions, if any
are claimed. It is expressly understood and agreed that any such statement may
be relied upon by any prospective purchaser or encumbrancer of all or any
portion of the Real Property. Tenant’s failure to deliver such statement within
such time shall constitute an admission by Tenant that all statements contained
therein are true and correct.
ARTICLE 26
LIABILITY OF LANDLORD
     Notwithstanding anything in this Lease to the contrary, any remedy of
Tenant for the collection of a judgment (or other judicial process) requiring
the payment of money by Landlord in the event of any default by Landlord
hereunder or any claim, cause of action or obligation, contractual, statutory or
otherwise by Tenant against Landlord or the Landlord Parties concerning, arising
out of or relating to any matter relating to this Lease and all of the covenants
and conditions or any obligations, contractual, statutory, or otherwise set
forth herein, shall be limited solely and exclusively to an amount which is
equal to the sum of any sales, insurance and condemnation proceeds received
therefrom by Landlord plus the lesser of (i) the interest of Landlord in and to
the Project, and (ii) the interest Landlord would have in the Project if the
Project were encumbered by third party debt in an amount equal to eighty percent
(80%) of the then current value of the Project. No other property or assets of
Landlord or any Landlord Party shall be subject to levy, execution or

-26-



--------------------------------------------------------------------------------



 



other enforcement procedure for the satisfaction of Tenant’s remedies under or
with respect to this Lease, Landlord’s obligations to Tenant, whether
contractual, statutory or otherwise, the relationship of Landlord and Tenant
hereunder, or Tenant’s use or occupancy of the Premises.
ARTICLE 27
INABILITY TO PERFORM
     This Lease and the obligations of Landlord and Tenant hereunder shall not
be affected or impaired because a party obligated to perform is unable to
fulfill any of its obligations hereunder or is delayed in doing so, if such
inability or delay is caused by reason of any prevention, delay, stoppage due to
strikes, lockouts, acts of God, or any other cause previously, or at such time,
beyond the reasonable control or anticipation of such party (collectively, a
“Force Majeure”) and such party’s obligations under this Lease shall be forgiven
and suspended by any such Force Majeure; provided, however, that this Article 27
is not intended to, and shall not, extend (i) the time period for the payment of
any monetary amounts due (including, without limitation, rent payments from
Tenant) from either party to the other under this Lease nor relieve either party
from their monetary obligations to the other under this Lease, or (ii) the time
periods set forth in Article 16 above.
ARTICLE 28
HAZARDOUS WASTE
     (a) Tenant shall not cause or permit any Hazardous Material (as defined in
Section 28(d) below) to be brought, kept or used in or about the Project by
Tenant, its agents, employees, contractors, or invitees except for general
office supplies typically used in the ordinary course of business (e.g., copier
toner, liquid paper, glue, ink, and cleaning solvents) in commercially
reasonable amounts. Tenant indemnifies Landlord and the Landlord Parties from
and against any breach by Tenant of the obligations stated in the preceding
sentence, and agrees to defend and hold Landlord and the Landlord Parties
harmless from and against any and all claims, judgments, damages, penalties,
fines, costs, liabilities, or losses (including, without limitation, diminution
in value of the Project, damages for the loss or restriction or use of rentable
or usable space or of any amenity of the Project, damages arising from any
adverse impact or marketing of space in the Project, and sums paid in settlement
of claims, attorneys’ fees and costs, consultant fees, and expert fees) which
arise during or after the Term of this Lease as a result of such breach. This
indemnification of Landlord and the Landlord Parties by Tenant includes, without
limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal, or restoration work required by
any federal, state, or local governmental agency or political subdivision
because of Hazardous Material present in the soil or ground water on or under
the Project. Without limiting the foregoing, if the presence of any Hazardous
Material on the Project caused or permitted by Tenant results in any
contamination of the Project in violation of applicable Law, then subject to the
provisions of Articles 9, 10 and 11 hereof, Tenant shall promptly take all
actions at its sole expense as are necessary to return the Project to the
condition existing prior to the introduction of any such Hazardous Material and
the contractors to be used by Tenant for such work must be approved by Landlord,
which approval shall not be unreasonably withheld so long as such actions would
not potentially have any material adverse long-term or short-term effect on the
Project and so long as such actions do not materially interfere with the use and
enjoyment of the Project by the other tenants thereof; provided however,
Landlord shall also have the right, by written notice to Tenant, to directly
undertake any such mitigation efforts with regard to Hazardous Materials in or
about the Project due to Tenant’s breach of its obligations pursuant to this
Section 28(a), and to charge Tenant, as Additional Rent, for the costs thereof.
     (b) It shall not be unreasonable for Landlord to withhold its consent to
any proposed Transfer if (i) the proposed transferee’s anticipated use of the
Premises involves the generation, storage, use, treatment, or disposal of
Hazardous Materials that are not typically used in connection with an office
use; (ii) the proposed Transferee is subject to an enforcement order issued by
any governmental authority in connection with the use, disposal, or storage of a
Hazardous Material.
     (c) As used herein, the term “Hazardous Material” means any hazardous or
toxic substance, material, or waste which is or becomes regulated by any local
governmental authority, the State of California or the United States Government.
The term “Hazardous Material” includes, without limitation, any material or
substance which is (i) defined as “Hazardous Waste,” “Extremely Hazardous
Waste,” or “Restricted Hazardous Waste” under Sections 25115, 25117 or 25122.7,
or

-27-



--------------------------------------------------------------------------------



 



listed pursuant to Section 25140, of the California Health and Safety Code,
Division 20, Chapter 6.5 (Hazardous Waste Control Law), (ii) defined as a
“Hazardous Substance” under Section 25316 of the California Health and Safety
Code, Division 20, Chapter 6.8 (Carpenter-Presley-Tanner Hazardous Substance
Account Act), (iii) defined as a “Hazardous Material,” “Hazardous Substance,” or
“Hazardous Waste” under Section 25501 of the California Health and Safety Code,
Division 20, Chapter 6.95 (Hazardous Materials Release Response Plans and
Inventory), (iv) defined as a “Hazardous Substance” under Section 25281 of the
California Health and Safety Code, Division 20, Chapter 6.7 (Underground Storage
of Hazardous Substances), (v) petroleum, (vi) asbestos, (vii) listed under
Article 9 or defined as Hazardous or extremely hazardous pursuant to Article 11
of Title 22 of the California Administrative Code, Division 4, Chapter 20,
(viii) designated as a “Hazardous Substance” pursuant to Section 311 of the
Federal Water Pollution Control Act (33 U.S.C. § 1317), (ix) defined as a
“Hazardous Waste” pursuant to Section 1004 of the Federal Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq. (42 U.S.C. § 6903), or (x) defined as
a “Hazardous Substance” pursuant to Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.
(42 U.S.C. § 9601).
     (d) As used herein, the term “Laws” means any applicable federal, state or
local law, ordinance, or regulation relating to any Hazardous Material affecting
the Project, including, without limitation, the laws, ordinances, and
regulations referred to in Section 28(c) above.
     (e) Landlord represents to Tenant that, to Landlord’s actual knowledge as
of the date hereof, the Project does not currently contain any Hazardous
Materials in violation of any existing applicable Laws. As used herein, the
phrase “actual knowledge” shall mean the actual knowledge of Landlord’s property
manager for the Project, without investigation or inquiry or duty of
investigation or inquiry. Landlord’s property manager for the Project is making
such representation and warranty on behalf of Landlord and not in such person’s
individual capacity and, as a result, Landlord (and not such individual) shall
be liable in the event of a breach of this representation. Landlord shall, at no
cost to Tenant (and not as an Operating Cost), remove or remediate any Hazardous
Material in the Project to the extent required under applicable Laws, except
where such removal or remediation is Tenant’s responsibility pursuant to
Section 28(a) above. Tenant shall not be liable for any Hazardous Materials
which exist in the Project prior to the Commencement Date under this Lease.
ARTICLE 29
SURRENDER OF PREMISES; REMOVAL OF PROPERTY
     (a) The voluntary or other surrender of this Lease by Tenant to Landlord,
or a mutual termination hereof, shall not work a merger, and shall at the option
of Landlord, operate as an assignment to it of any or all subleases or
subtenancies affecting the Premises.
     (b) Upon the expiration of the Term of this Lease, or upon any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in good order and condition, reasonable wear and tear,
Alterations that Tenant is not required to remove from the Premises, damage
caused by casualty or condemnation that Tenant is not required to repair
pursuant to this Lease and repairs which are Landlord’s obligation excepted, and
shall, without expense to Landlord, remove or cause to be removed from the
Premises the UPS systems serving the Premises and all debris and rubbish, all
furniture, equipment, business and trade fixtures, free-standing cabinet work,
moveable partitioning, telephone and data cabling installed by Tenant and other
articles of personal property in the Premises except to the extent (i) Landlord
elects by notice to Tenant to exercise its option to have any subleases or
subtenancies assigned to it, and/or (ii) Landlord elects by notice to Tenant to
remove the data cabling installed by Tenant (in which event Tenant shall pay to
Landlord the estimated cost [as reasonably determined by Landlord] to be
incurred by Landlord in connection with removing said data cabling within twenty
(20) days following written demand therefor from Landlord). Tenant shall be
responsible for the cost to repair all damage to the Premises resulting from the
removal of any of such items from the Premises.
     (c) Whenever Landlord shall lawfully enter the Premises upon expiration or
termination of this Lease, any property of Tenant not removed by Tenant upon the
expiration or termination of the Term of this Lease, shall be considered
abandoned and Landlord may remove any or all of such items and dispose of the
same in any manner or store the same in a public warehouse or elsewhere for the
account and at the expense and risk of Tenant, and if Tenant shall fail to pay
the cost of storing any such property after it has been stored for a period of
thirty (30) days or more, Landlord may sell any or all of such property at
public or private sale, in such manner and at such times and

-28-



--------------------------------------------------------------------------------



 



places as Landlord, in its sole discretion, may deem proper, without notice to
or demand upon Tenant, for the payment of all or any part of such charges or the
removal of any such property, and shall apply the proceeds of such sale as
follows: first, to the cost and expense of such sale, including reasonable
attorneys’ fees and costs for services rendered; second, to the payment of the
cost of or charges for storing any such property; third, to the payment of any
other sums of money which may then or thereafter be due to Landlord from Tenant
under any of the terms hereof; and fourth, the balance, if any, to Tenant.
     (d) All fixtures, Tenant Improvements, Alterations and/or appurtenances
attached to or built into the Premises during the Term, whether at the expense
of Landlord or Tenant, or of both, shall be and remain part of the Premises and
shall not be removed by Tenant at the end of the Term unless otherwise expressly
provided for in this Lease ( it being understood that Tenant shall have no
obligation to remove any of the initial Improvements, so long as such
Improvements constitute customary office improvements). Such fixtures, Tenant
Improvements, Alterations and/or appurtenances shall include but not be limited
to: all floor coverings, drapes, paneling, built-in cabinetry, molding, doors,
vaults (including vault doors), plumbing systems, security systems, electrical
systems, lighting systems, all fixtures and outlets for the systems mentioned
above and for all telephone, radio and television purposes, and any special
flooring or ceiling installations.
ARTICLE 30
MISCELLANEOUS
     (a) SEVERABILITY; ENTIRE AGREEMENT. ANY PROVISION OF THIS LEASE WHICH SHALL
PROVE TO BE INVALID, VOID, OR ILLEGAL SHALL IN NO WAY AFFECT, IMPAIR OR
INVALIDATE ANY OTHER PROVISION HEREOF AND SUCH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT. THIS LEASE AND THE EXHIBITS AND ANY ADDENDUM ATTACHED
HERETO CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH REGARD TO
TENANT’S OCCUPANCY OR USE OF ALL OR ANY PORTION OF THE PROJECT, AND NO PRIOR
AGREEMENT OR UNDERSTANDING PERTAINING TO ANY SUCH MATTER SHALL BE EFFECTIVE FOR
ANY PURPOSE. NO PROVISION OF THIS LEASE MAY BE AMENDED OR SUPPLEMENTED EXCEPT BY
AN AGREEMENT IN WRITING SIGNED BY THE PARTIES HERETO OR THEIR SUCCESSOR IN
INTEREST. THE PARTIES AGREE THAT ANY DELETION OF LANGUAGE FROM THIS LEASE PRIOR
TO ITS MUTUAL EXECUTION BY LANDLORD AND TENANT SHALL NOT BE CONSTRUED TO HAVE
ANY PARTICULAR MEANING OR TO RAISE ANY PRESUMPTION, CANON OF CONSTRUCTION OR
IMPLICATION INCLUDING, WITHOUT LIMITATION, ANY IMPLICATION THAT THE PARTIES
INTENDED THEREBY TO STATE THE CONVERSE, OBVERSE OR OPPOSITE OF THE DELETED
LANGUAGE.
     (b) Attorneys’ Fees; Waiver of Jury Trial.
          (i) In any action to enforce the terms of this Lease, including any
suit by Landlord for the recovery of rent or possession of the Premises, the
losing party shall pay the successful party a reasonable sum for attorneys’ fees
and costs in such suit and such attorneys’ fees and costs shall be deemed to
have accrued prior to the commencement of such action and shall be paid whether
or not such action is prosecuted to judgment. Tenant shall also reimburse
Landlord for all costs incurred by Landlord in connection with enforcing its
rights under this Lease against Tenant following a bankruptcy by Tenant or
otherwise, including, without limitation, legal fees, experts’ fees and
expenses, court costs and consulting fees.
          (ii) Should Landlord, without fault on Landlord’s part, be made a
party to any litigation instituted by Tenant or by any third party against
Tenant, or by or against any person holding under or using the Premises by
license of Tenant, or for the foreclosure of any lien for labor or material
furnished to or for Tenant or any such other person or otherwise arising out of
or resulting from any act or transaction of Tenant or of any such other person,
Tenant covenants to save and hold Landlord harmless from any judgment rendered
against Landlord or the Premises or any part thereof and from all costs and
expenses, including reasonable attorneys’ fees and costs incurred by Landlord in
connection with such litigation.
          (iii) TO THE EXTENT PERMITTED BY LAW, EACH PARTY HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION SEEKING SPECIFIC

-29-



--------------------------------------------------------------------------------



 



PERFORMANCE OF ANY PROVISION OF THIS LEASE, FOR DAMAGES FOR ANY BREACH UNDER
THIS LEASE, OR OTHERWISE FOR ENFORCEMENT OF ANY RIGHT OR REMEDY HEREUNDER.
     (c) Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease.
     (d) Headings; Joint and Several. The article headings contained in this
Lease are for convenience only and do not in any way limit or amplify any term
or provision hereof. The terms “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular, the neuter shall include the
masculine and feminine genders and the obligations herein imposed upon Tenant
shall be joint and several as to each of the persons, firms or corporations of
which Tenant may be composed.
     (e) Reserved Area. Tenant hereby acknowledges and agrees that the exterior
walls of the Premises and the area between the finished ceiling of the Premises
and the slab of the floor of the Project thereabove have not been demised hereby
and the use thereof together with the right to install, maintain, use, repair
and replace pipes, ducts, conduits, wiring and cabling leading through, under or
above the Premises or throughout the Project in locations which will not
materially interfere with Tenant’s use of the Premises and serving other parts
of the Project are hereby excepted and reserved unto Landlord, but Tenant shall
have the right to use such areas in common with Landlord and other tenants in
the Project as necessary for the installation of Tenant’s wiring, cabling and
other customary installations in the Premises.
     (f) NO OPTION. THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR
REPRESENTATIVE FOR EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN
OPTION OR OFFER TO LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED
HEREIN OR A RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED
HEREBY THAT THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY
LANDLORD AND TENANT AND DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.
     (g) Use of Project Name; Improvements. Tenant shall not be allowed to use
the name, picture or representation of the Project, or words to that effect, in
connection with any business carried on in the Premises or otherwise (except as
Tenant’s address) without the prior written consent of Landlord. In the event
that Landlord undertakes any additional improvements on the Real Property
including but not limited to new construction or renovation or additions to the
existing improvements, Landlord shall not be liable to Tenant for any noise,
dust, vibration or interference with access to the Premises or disruption in
Tenant’s business caused thereby, so long as the same does not materially
interfere with Tenant’s access to or use of the Premises or Tenant’s parking
rights.
     (h) Rules and Regulations. Tenant shall observe faithfully and comply
strictly with the rules and regulations (“Rules and Regulations”) attached to
this Lease as Exhibit “B” and made a part hereof, and such other
non-discriminatory Rules and Regulations as Landlord may from time to time
reasonably adopt for the safety, care and cleanliness of the Project, the
facilities thereof, or the preservation of good order therein. Landlord shall
not be liable to Tenant for violation of any such Rules and Regulations, or for
the breach of any covenant or condition in any lease by any other tenant in the
Project. A waiver by Landlord of any Rule or Regulation for any other tenant
shall not constitute nor be deemed a waiver of the Rule or Regulation for this
Tenant. If there is any conflict between any such Rules and Regulations and the
other provisions of this Lease, the other provisions of this Lease shall govern.
     (i) Quiet Possession. Upon Tenant’s paying the Basic Rental, Additional
Rent and other sums provided hereunder and observing and performing all of the
covenants, conditions and provisions on Tenant’s part to be observed and
performed hereunder, Tenant shall have quiet possession of the Premises for the
entire Term hereof, subject to all of the provisions of this Lease.
     (j) Rent. All payments required to be made hereunder to Landlord shall be
deemed to be rent, whether or not described as such.

-30-



--------------------------------------------------------------------------------



 



     (k) Successors and Assigns. Subject to the provisions of Article 15 hereof,
all of the covenants, conditions and provisions of this Lease shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns.
     (l) Notices. Any notice required or permitted to be given hereunder shall
be in writing and may be given by personal service evidenced by a signed receipt
or sent by registered or certified mail, return receipt requested, or via
overnight courier, and shall be effective upon proof of delivery, addressed to
Tenant at 1322 Crossman Avenue, Sunnyvale, California 94089-1113, Attn: Chief
Financial Officer, with a copy to Tenant at the same address , Attn: General
Counsel, or to Landlord at the management office for the Project, with a copy to
Landlord, c/o Arden Realty, Inc., 11601 Wilshire Boulevard, Fourth Floor, Los
Angeles, California 90025, Attn: Legal Department. Either party may by notice to
the other specify a different address for notice purposes.
     (m) Persistent Delinquencies. In the event that Tenant shall be delinquent
by more than fifteen (15) days in the payment of rent on three (3) separate
occasions in any twelve (12) month period, Landlord shall have the right to
terminate this Lease by thirty (30) days written notice given by Landlord to
Tenant within thirty (30) days of the last such delinquency.
     (n) Right of Landlord to Perform. All covenants and agreements to be
performed by Tenant under any of the terms of this Lease shall be performed by
Tenant at Tenant’s sole cost and expense and without any abatement of rent,
except as otherwise specifically provided herein. If Tenant shall fail to pay
any sum of money, other than rent, required to be paid by it hereunder or shall
fail to perform any other act on its part to be performed hereunder, and such
failure shall continue beyond any applicable cure period set forth in this
Lease, Landlord may, but shall not be obligated to, without waiving or releasing
Tenant from any obligations of Tenant, make any such payment or perform any such
other act on Tenant’s part to be made or performed as is in this Lease provided.
All sums so paid by Landlord and all reasonable incidental costs, together with
interest thereon at the rate specified in Section 20(e) above from the date of
such payment by Landlord, shall be payable to Landlord on demand and Tenant
covenants to pay any such sums, and Landlord shall have (in addition to any
other right or remedy of Landlord) the same rights and remedies in the event of
the nonpayment thereof by Tenant as in the case of default by Tenant in the
payment of the rent.
     (o) Changes in Project, Facilities, Name.
          (i) Landlord reserves the right, without incurring any liability to
Tenant therefor, to make such changes in or to the Project and the fixtures and
equipment thereof, as well as in or to the street entrances, halls, passages,
elevators, stairways and other improvements thereof, as it may reasonably deem
necessary or desirable, so long as such changes (unless required by law) will
not materially interfere with Tenant’s access to or use of the Premises or
Tenant’s parking rights.
          (ii) Landlord may adopt any reasonable name for the Project and
Landlord reserves the right, from time to time, to change the name and/or
address of the Project at any time.
     (p) Signing Authority. Concurrently with Tenant’s execution of this Lease,
Tenant shall provide to Landlord reasonable evidence of the authority of the
individuals executing this Lease on behalf of Tenant.
     (q) Identification of Tenant.
          (i) If Tenant constitutes more than one person or entity, (A) each of
them shall be jointly and severally liable for the keeping, observing and
performing of all of the terms, covenants, conditions and provisions of this
Lease to be kept, observed and performed by Tenant, (B) the term “Tenant” as
used in this Lease shall mean and include each of them jointly and severally,
and (C) the act of or notice from, or notice or refund to, or the signature of,
any one or more of them, with respect to the tenancy of this Lease, including,
but not limited to, any renewal, extension, expiration, termination or
modification of this Lease, shall be binding upon each and all of the persons or
entities executing this Lease as Tenant with the same force and effect as if
each and all of them had so acted or so given or received such notice or refund
or so signed.
          (ii) If Tenant is a partnership (or is comprised of two or more
persons, individually and as co-partners of a partnership) or if Tenant’s
interest in this Lease shall be assigned to a partnership (or to two or more
persons, individually and as co-partners of a partnership) pursuant to
Article 15 hereof (any such partnership and such persons hereinafter referred to
in this

-31-



--------------------------------------------------------------------------------



 



Section 30(q)(ii) as “Partnership Tenant”), the following provisions of this
Lease shall apply to such Partnership Tenant:
               (A) The liability of each of the parties comprising Partnership
Tenant shall be joint and several.
               (B) Each of the parties comprising Partnership Tenant hereby
consents in advance to, and agrees to be bound by, any written instrument which
may hereafter be executed, changing, modifying or discharging this Lease, in
whole or in part, or surrendering all or any part of the Premises to the
Landlord, and by notices, demands, requests or other communication which may
hereafter be given, by the individual or individuals authorized to execute this
Lease on behalf of Partnership Tenant under Subparagraph (p) above.
               (C) Any bills, statements, notices, demands, requests or other
communications given or rendered to Partnership Tenant or to any of the parties
comprising Partnership Tenant shall be deemed given or rendered to Partnership
Tenant and to all such parties and shall be binding upon Partnership Tenant and
all such parties.
               (D) If Partnership Tenant admits new partners, all of such new
partners shall, by their admission to Partnership Tenant, be deemed to have
assumed performance of all of the terms, covenants and conditions of this Lease
on Tenant’s part to be observed and performed.
               (E) Partnership Tenant shall give prompt notice to Landlord of
the admission of any such new partners, and, upon demand of Landlord, shall
cause each such new partner to execute and deliver to Landlord an agreement in
form satisfactory to Landlord, wherein each such new partner shall assume
performance of all of the terms, covenants and conditions of this Lease on
Partnership Tenant’s part to be observed and performed (but neither Landlord’s
failure to request any such agreement nor the failure of any such new partner to
execute or deliver any such agreement to Landlord shall terminate the provisions
of clause (D) of this Section 30(q)(ii) or relieve any such new partner of its
obligations thereunder).
     (r) Confidentiality. Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s employees,
lenders, investors, financial, legal and space planning consultants and any
proposed Transferees and to the extent required by applicable law or court
order. Notwithstanding the foregoing, Landlord acknowledges that Tenant is a
publicly regulated entity and, as such, may be required to attach a copy of this
Lease and otherwise disclose the terms and conditions of this Lease in
government-mandated public filings.
     (s) Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of California. No conflicts of law rules
of any state or country (including, without limitation, California conflicts of
law rules) shall be applied to result in the application of any substantive or
procedural laws of any state or country other than California. All
controversies, claims, actions or causes of action arising between the parties
hereto and/or their respective successors and assigns, shall be brought, heard
and adjudicated by the courts of the State of California, with venue in the
County of Santa Clara. Each of the parties hereto hereby consents to personal
jurisdiction by the courts of the State of California in connection with any
such controversy, claim, action or cause of action, and each of the parties
hereto consents to service of process by any means authorized by California law
and consent to the enforcement of any judgment so obtained in the courts of the
State of California on the same terms and conditions as if such controversy,
claim, action or cause of action had been originally heard and adjudicated to a
final judgment in such courts. Each of the parties hereto further acknowledges
that the laws and courts of California were freely and voluntarily chosen to
govern this Lease and to adjudicate any claims or disputes hereunder.
     (t) Office of Foreign Assets Control. Tenant certifies to Landlord that
Tenant is not entering into this Lease, nor acting, for or on behalf of any
person or entity named as a terrorist or other banned or blocked person or
entity pursuant to any law, order, rule or regulation of the United States
Treasury Department or the Office of Foreign Assets Control. Tenant hereby
agrees to indemnify, defend and hold Landlord and the Landlord Parties harmless
from any and all claims arising from or related to any breach of the foregoing
certification.

-32-



--------------------------------------------------------------------------------



 



     (u) Financial Statements. If Landlord desire to finance, refinance, or sell
the Project, then within ten (10) days after Tenant’s receipt of Landlord’s
written request, Tenant shall provide Landlord with current financial statements
of Tenant and financial statements for the two (2) calendar or fiscal years (if
Tenant’s fiscal year is other than a calendar year) prior to the current
financial statement year, if such financial statements are not otherwise
publicly available. Any such statements shall be prepared in accordance with
generally accepted accounting principles and, if the normal practice of Tenant,
shall be audited by an independent certified public accountant.
     (v) Exhibits. The Exhibits attached hereto are incorporated herein by this
reference as if fully set forth herein.
     (w) Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent (and not dependent)
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
except as expressly provided in Section 9(a)(ii) above, Tenant shall not be
entitled to make any repairs or perform any acts hereunder at Landlord’s expense
or to set off of any of the rent or other amounts owing hereunder against
Landlord.
     (x) Counterparts. This Lease may be executed in counterparts, each of which
shall be deemed an original, but such counterparts, when taken together, shall
constitute one agreement.
     (y) Furniture. Throughout the Term of this Lease, Tenant shall be entitled
to utilize the existing cubicles and furniture (or any cubicles and furniture in
the Must Take Space upon the Must Take Commencement Date) currently located on
the ground floor of the Project. Alternatively, Tenant may, at Tenant’s sole
cost and expense, replace any or all of the existing cubicles on the ground
floor of the Project with substitute cubicles. If Tenant elects to utilize all
or any of the existing cubicles and furniture (or any cubicles and furniture in
the Must Take Space upon the Must Take Commencement Date) , Tenant acknowledges
that such cubicles and furniture (or any cubicles and furniture in the Must Take
Space upon the Must Take Commencement Date) are provided in their “as-is”
condition and Landlord makes no warranty or representation as to the condition
thereof, except as provided in this Section 30(y) below. Landlord and Tenant
acknowledge and agree that, as of the date of this Lease, the cubicles and
furniture which exist in the Must Take Space (collectively, the “Must Take Space
Furniture”) is listed on the inventory attached hereto as Exhibit “E” and made a
part hereof, and that, pursuant to the Omnivision Lease, Omnivision has an
obligation to return the Must Take Space Furniture to Landlord at the end of the
term of the Omnivision Lease. If Omnivision fails to fulfill its obligation to
leave the Must Take Space Furniture in the Must Take Space upon expiration of
the term of the Omnivision Lease, Landlord agrees with Tenant that Landlord
shall use commercially reasonable efforts to pursue Omnivision to return or
replace any missing items of the Must Take Space Furniture and, to the extent
that despite Landlord’s exercise of its commercially reasonable efforts,
Landlord is unable to obtain such items from Omnivision, Landlord agrees to
expend up to the amount of the security deposit held by Landlord under the
Omnivision Lease to replace any such missing items of the Must Take Space
Furniture. However, except as provided in the immediately preceding sentence
above, Landlord shall have no further obligation to replace any missing items of
the Must Take Space Furniture. Tenant shall be entitled, at Tenant’s option
exercisable by written notice to Landlord (i) at any time after the date of this
Lease and continuing until the Expiration Date, to purchase from Landlord for
the total sum of One Dollar ($1.00) all or any of such existing cubicles and
furniture on the ground floor of the Project, and (ii) at any time after the
Must Take Commencement Date and continuing until the Expiration Date, to
purchase any or all of the Must Take Space Furniture which exists in the Must
Take Space from Landlord for the total sum of One Dollar ($1.00).
     (z) Kitchen Facilities. Tenant shall have the right to operate and
otherwise utilize all kitchen and cafeteria facilities currently located in the
Premises throughout the Term of this Lease (as may be extended), subject to all
of the terms and conditions of this Lease (including, without limitation, the
Rules and Regulations).
     (aa) Landlord’s Representation. In addition to Landlord’s other
representations and warranties set forth in this Lease, Landlord represents and
warrants that, as of the date of this Lease, Landlord has lawful title to the
Project and the right to enter into this Lease.

-33-



--------------------------------------------------------------------------------



 



ARTICLE 31
OPTION TO EXTEND
     (a) Option Right. Landlord hereby grants the Tenant named in this Lease
(the “Original Tenant”) one (1) option (“Option”) to extend the Term for the
entire Premises (including, subject to Article 33 below, the Must Take Space)
for a period of three (3) years (“Option Term”), which Option shall be
exercisable only by written notice delivered by Tenant to Landlord as set forth
below. The rights contained in this Article 31 shall be personal to the Original
Tenant and an Affiliated Assignee and may only be exercised by the Original
Tenant or an Affiliated Assignee (and not any other transferee) if the Original
Tenant or such Affiliated Assignee occupies at least sixty-six percent (66%) of
the rentable square footage of the Premises as of the date of Tenant’s
Acceptance (as defined in Section 31(c) below).
     (b) Option Rent. The rent payable by Tenant during the Option Term (“Option
Rent”) shall be equal to the “Market Rent” (defined below), but in no event
shall the Option Rent be less than Tenant is paying under the Lease on the month
immediately preceding the Option Term for Monthly Basic Rental, including all
escalations, Direct Costs, additional rent and other charges. “Market Rent”
shall mean the applicable Monthly Basic Rental, including all escalations,
Direct Costs, additional rent and other charges at which tenants, as of the
commencement of the Option Term, are entering into leases for non-sublease space
which is not encumbered by expansion rights and which is comparable in size,
location and quality to the Premises in renewal transactions for a term
comparable to the Option Term, which comparable space is located in office
buildings comparable to the Project in Sunnyvale, California, taking into
consideration (i) concessions then generally granted in such comparable
transactions including, without limitation, rental abatement concessions, tenant
improvement allowances and other concessions, and (ii) the value of the existing
improvements in the Premises to Tenant, as compared to the value of the existing
improvements in such comparable space, with such value to be based upon the age,
quality and layout of the improvements.
     (c) Exercise of Option. The Option shall be exercised by Tenant only in the
following manner: (i) Tenant shall not be in default (beyond applicable notice
or cure periods), and shall not have been in default under this Lease (beyond
applicable notice or cure periods) more than once during the preceding
twelve-month period, on the delivery date of the Interest Notice and Tenant’s
Acceptance; (ii) Tenant shall deliver written notice (“Interest Notice”) to
Landlord not more than twelve (12) months nor less than nine (9) months prior to
the expiration of the Term, stating that Tenant is interested in exercising the
Option, (iii) within fifteen (15) business days of Landlord’s receipt of
Tenant’s written notice, Landlord shall deliver notice (“Option Rent Notice”) to
Tenant setting forth the Option Rent; and (iv) if Tenant desires to exercise
such Option, Tenant shall provide Landlord written notice within five
(5) business days after receipt of the Option Rent Notice (“Tenant’s
Acceptance”) and upon, and concurrent with such exercise, Tenant may, at its
option, object to the Option Rent contained in the Option Rent Notice. Tenant’s
failure to deliver the Interest Notice or Tenant’s Acceptance on or before the
dates specified above shall be deemed to constitute Tenant’s election not to
exercise the Option. If Tenant timely and properly exercises its Option, the
Term shall be extended for the Option Term upon all of the terms and conditions
set forth in this Lease, except that the rent for the Option Term shall be as
indicated in the Option Rent Notice unless Tenant, concurrently with Tenant’s
Acceptance, objects to the Option Rent contained in the Option Rent Notice, in
which case the parties shall follow the procedure and the Option Rent shall be
determined, as set forth in Section 31(d) below.
     (d) Determination of Market Rent. If Tenant timely and appropriately
objects to the Market Rent in Tenant’s Acceptance, Landlord and Tenant shall
attempt to agree upon the Market Rent using their best good-faith efforts. If
Landlord and Tenant fail to reach agreement within thirty (30) days following
Tenant’s Acceptance (“Outside Agreement Date”), then each party shall make a
separate determination of the Market Rent which shall be submitted to each other
and to arbitration in accordance with the following items (i) through (vii):
          (i) Landlord and Tenant shall each appoint, within ten (10) days of
the Outside Agreement Date, one arbitrator who shall by profession be a current
real estate broker or appraiser of comparable commercial properties in the
immediate vicinity of the Project, and who has been active in such field over
the last five (5) years. The determination of the arbitrators shall be limited
solely to the issue of whether Landlord’s or Tenant’s submitted Market Rent is
the closest to the actual Market Rent as determined by the arbitrators, taking
into account the requirements of item (b), above

-34-



--------------------------------------------------------------------------------



 



(i.e., the arbitrators may only select Landlord’s or Tenant’s determination of
Market Rent and shall not be entitled to make a compromise determination).
          (ii) The two (2) arbitrators so appointed shall within five
(5) business days of the date of the appointment of the last appointed
arbitrator agree upon and appoint a third arbitrator who shall be qualified
under the same criteria set forth hereinabove for qualification of the initial
two arbitrators.
          (iii) The three arbitrators shall within fifteen (15) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted Market Rent, and shall notify
Landlord and Tenant thereof.
          (iv) The decision of the majority of the three (3) arbitrators shall
be binding upon Landlord and Tenant.
          (v) If either Landlord or Tenant fails to appoint an arbitrator within
ten (10) days after the applicable Outside Agreement Date, the arbitrator
appointed by one of them shall reach a decision, notify Landlord and Tenant
thereof, and such arbitrator’s decision shall be binding upon Landlord and
Tenant.
          (vi) If the two (2) arbitrators fail to agree upon and appoint a third
(3rd) arbitrator, or both parties fail to appoint an arbitrator, then the
appointment of the third arbitrator or any arbitrator shall be dismissed and the
matter to be decided shall be forthwith submitted to arbitration under the
provisions of the American Arbitration Association, but subject to the
instruction set forth in this item (d).
          (vii) The cost of arbitration shall be paid by Landlord and Tenant
equally.
ARTICLE 32
SIGNAGE
     Subject to this Article 32, Tenant shall be entitled to install, at its
sole cost and expense, the following signage on the exterior of the Project
(“Signage”): one (1) sign on the exterior of the Project (“Exterior Signage”)
and one (1) sign on any monument signs for the Project (“Monument Signage”). The
graphics, materials, size, color, design, lettering, lighting (if any),
specifications and exact location of the Signage (collectively, the “Signage
Specifications”) shall be subject to the prior written approval of Landlord,
which approval shall not be unreasonably withheld. In addition, the Signage and
all Signage Specifications therefore shall be subject to Tenant’s receipt of all
required governmental permits and approvals, shall be subject to all applicable
governmental laws and ordinances, and all covenants, conditions and restrictions
affecting the Project. Tenant hereby acknowledges that, notwithstanding
Landlord’s approval of the Signage and/or the Signage Specifications therefor,
Landlord has made no representations or warranty to Tenant with respect to the
probability of obtaining such approvals and permits. In the event Tenant does
not receive the necessary permits and approvals for the Signage, Tenant’s and
Landlord’s rights and obligations under the remaining provisions of this Lease
shall not be affected. The cost of installation of the Signage, as well as all
costs of design and construction of such Signage and all other costs associated
with such Signage, including, without limitation, permits, maintenance and
repair, shall be the sole responsibility of Tenant. Notwithstanding anything to
the contrary contained herein, in the event that at any time during the Term of
this Lease (or any Option Term, if applicable), Tenant fails to occupy at least
fifty percent (50%) of the rentable square footage of the Premises, Tenant’s
right to the Signage shall thereupon terminate and Tenant shall remove such
Signage as provided in this Article 32 below. The rights to the Signage shall be
personal to the Original Tenant and any Affiliated Assignee and may not
otherwise be transferred. Should the Signage require maintenance or repairs as
determined in Landlord’s reasonable judgment, Landlord shall have the right to
provide written notice thereof to Tenant and Tenant shall cause such repairs
and/or maintenance to be performed within thirty (30) days after receipt of such
notice from Landlord at Tenant’s sole cost and expense. Should Tenant fail to
perform such maintenance and repairs within the period described in the
immediately preceding sentence, Landlord shall have the right to cause such work
to be performed and to charge Tenant, as Additional Rent, for the cost of such
work. Upon the expiration or earlier termination of this Lease (or the
termination of Tenant’s Signage right as described above), Tenant shall, at
Tenant’s sole cost and expense, cause the Signage to be removed and shall cause
the exterior of the Project or the monument (as applicable) to be restored to
the condition existing prior

-35-



--------------------------------------------------------------------------------



 



to the placement of such Signage, reasonable wear and tear and damage caused by
casualty excepted. If Tenant fails to remove such Signage and to restore the
exterior of the Project or the monument as provided in the immediately preceding
sentence within thirty (30) days following the expiration or earlier termination
of this Lease, then Landlord may perform such work, and all costs and expenses
incurred by Landlord in so performing such work shall be reimbursed by Tenant to
Landlord within ten (10) days after Tenant’s receipt of invoice therefor. The
immediately preceding sentence shall survive the expiration or earlier
termination of this Lease. Any signs, notices, logos, pictures, names or
advertisements which are installed and that have not been individually approved
by Landlord may be removed without notice by Landlord at the sole expense of
Tenant. Except as provided in this Article 32 above, Tenant may not install any
signs on the exterior or roof of the Project or the common areas of the Project
or the Real Property.
ARTICLE 33
TERMINATION OPTION
     Landlord and Tenant acknowledge that pursuant to the Omnivision Lease,
Omnivision has an option (“Omnivision Extension Option”), exercisable by written
notice to Landlord on or before September 30, 2008, to extend the Omnivision
Lease for a period of three (3) years. If Omnivision exercises the Omnivision
Extension Option, Landlord shall promptly so notify Tenant in writing (the
“Omnivision Notice”) and Tenant shall have the option (“Termination Option”) to
terminate this Lease effective as of June 30, 2009. In order to exercise the
Termination Option, Tenant must provide Landlord with written notice
(“Termination Notice”) of its exercise of the Termination Option on or before
the later of (i) seventy-five (75) days after Landlord’s delivery of the
Omnivision Notice, and (ii) December 31, 2008, and, at the time of Termination
Notice, Tenant shall not be in default under this Lease after expiration of
applicable notice and cure periods. If Omnivision exercises the Omnivision
Extension Option and if Tenant does not exercise the Termination Option in a
timely fashion, then notwithstanding anything to the contrary contained in this
Lease, the Must Take Space shall not become a part of the Premises and Tenant
shall have no right to use or purchase the Must Take Space Furniture and, upon
request from Landlord, Landlord and Tenant shall execute an amendment to this
Lease documenting that the Must Take Space shall not become a part of the
Premises and modifying Tenant’s Proportionate Share, the Basic Rental and
Tenant’s parking rights as a result.

-36-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Lease, consisting of the
foregoing provisions and Articles, including all exhibits and other attachments
referenced therein, as of the date first above written.

                      “LANDLORD”   ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership    
 
                        By:   ARDEN REALTY, INC.,
a Maryland corporation
Its: Sole General Partner    
 
                   
 
      By:   /s/ Robert C. Peddicord                     
 
          Its:   Chief Operating Officer     
 
                   

                  “TENANT”   ARUBA NETWORKS, INC.,
a Delaware corporation    
 
               
 
  By:   /s/ Alexa King                      Print Name:   Alexa King 
 
         
 
   
 
  Title:   General Counsel                 
 
               
 
  By:                               Print Name:        
 
               
 
  Title:                          

-37-



--------------------------------------------------------------------------------



 



EXHIBIT “A”
PREMISES AND MUST TAKE SPACE
(MAP) [f36295f3521101.gif]
EXHIBIT “A”
-1-

 



--------------------------------------------------------------------------------



 



(MAP) [f36295f3521102.gif]
This Exhibit “A” is provided for informational purposes only and is intended to
be only an approximation of the layout of the Premises and the must Take Space
and shall not be deemed to constitute any representation by Landlord as to the
exact layout or configuration of the Premises or the Must Take Space.
EXHIBIT “A”
-2-

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
RULES AND REGULATIONS
     1. No sign, advertisement or notice shall be displayed, printed or affixed
on or to the Premises or to the outside or inside of the Project or so as to be
visible from outside the Premises or Project without Landlord’s prior written
consent. Landlord shall have the right to remove any non-approved sign,
advertisement or notice, without notice to and at the expense of Tenant, and
Landlord shall not be liable in damages for such removal. All approved signs or
lettering on doors and walls shall be printed, painted, affixed or inscribed at
the expense of Tenant by Landlord or by a person selected by Landlord and in a
manner and style reasonably acceptable to Landlord.
     2. The sidewalks, halls, passages, exits, entrances, elevators and
stairways shall not be obstructed by Tenant or used for any purpose other than
for ingress and egress from Tenant’s Premises. Under no circumstances is trash
to be stored in the corridors. Furniture, freight and other large or heavy
articles, and all other deliveries may be brought into the Project at Tenant’s
sole responsibility and risk. All damage done to the Project by moving or
maintaining such furniture, freight or articles shall be repaired by Tenant.
Tenant shall not take or permit to be taken in or out of entrances or passenger
elevators of the Project, any item normally taken, or which Landlord otherwise
reasonably requires to be taken, in or out through service doors or on freight
elevators. Tenant shall move all supplies, furniture and equipment as soon as
received directly to the Premises, and shall move all waste that is at any time
being taken from the Premises directly to the areas designated for disposal.
     3. Toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein.
     4. Tenant shall not overload the floor of the Premises or mark, drive
nails, screw or drill into the partitions (other than to hang ordinary artwork),
ceilings or floor or in any unreasonable way deface the Premises. Except as
expressly provided in the Lease, Tenant shall not place signs in the common
areas.
     5. In no event shall Tenant place a load upon any floor of the Premises or
portion of any such flooring exceeding the floor load per square foot of area
for which such floor is designed to carry and which is allowed by law, or any
machinery or equipment which shall cause excessive vibration to the Premises or
noticeable vibration to any other part of the Project. Prior to bringing any
heavy safes, vaults, large computers or similarly heavy equipment into the
Project, Tenant shall inform Landlord in writing of the dimensions and weights
thereof and shall obtain Landlord’s consent thereto. Such consent shall not
constitute a representation or warranty by Landlord that the safe, vault or
other equipment complies, with regard to distribution of weight and/or
vibration, with the provisions of this Rule 6 nor relieve Tenant from
responsibility for the consequences of such noncompliance, and any such safe,
vault or other equipment which Landlord determines to constitute a danger of
damage to the Project or a nuisance to other tenants, either alone or in
combination with other heavy and/or vibrating objects and equipment, shall be
promptly removed by Tenant, at Tenant’s cost, upon Landlord’s written notice of
such determination and demand for removal thereof.
     6. Tenant shall not use or keep in the Premises or Project any kerosene,
gasoline or inflammable, explosive or combustible fluid or material except in
connection with the kitchen equipment currently existing in the Premises or
equipment otherwise permitted under the Lease and except as permitted in
Section 28(a) of the Lease, or use any method of heating or air-conditioning
other than that supplied by Landlord.
     7. Tenant shall not lay linoleum, tile, carpet or other similar floor
covering so that the same shall be affixed to the floor of the Premises in any
manner except as approved by Landlord.
     8. Tenant shall not install or use any blinds, shades, awnings or screens
in connection with any window or door of the Premises and shall not use any
drape or window covering facing any exterior glass surface other than the
standard drapes, blinds or other window covering established by Landlord.
EXHIBIT “B”
-1-

 



--------------------------------------------------------------------------------



 



     9. Tenant shall cooperate with Landlord in obtaining maximum effectiveness
of the cooling system by closing window coverings when the sun’s rays fall
directly on windows of the Premises. Tenant shall not obstruct, alter, or in any
way impair the efficient operation of Landlord’s heating, ventilating and
air-conditioning system. Tenant shall not improperly tamper with or change the
setting of any thermostats or control valves.
     10. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the permitted use of the
Premises (including the kitchen area of the Premises). Tenant shall not, without
Landlord’s prior written consent, occupy or permit any portion of the Premises
to be occupied or used for the manufacture or sale of liquor or tobacco in any
form, or a barber or manicure shop, or as an employment bureau. The Premises
shall not be used for lodging or sleeping or for any improper, objectionable or
immoral purpose. No auction shall be conducted on the Premises.
     11. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises, or disturb or interfere with occupants of Project or neighboring
buildings or premises or those having business with it by the use of any musical
instrument, radio, phonographs or unusual noise, or in any other way.
     12. No vehicles or animals of any kind (except service animals) shall be
brought into or kept in or about the Premises. If Tenant does not lease the
entire Project, Tenant shall not cause or permit any unusual or objectionable
odors to be produced in or permeate from or throughout the Premises.
     13. The sashes, sash doors, skylights, windows and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Project shall not be covered or obstructed by any tenant, nor shall any bottles,
parcels or other articles be placed on the window sills.
     14. No additional locks or bolts of any kind shall be placed upon any of
the doors or windows by any tenant, nor shall any changes be made in existing
locks or the mechanisms thereof unless Landlord is first notified thereof, gives
written approval, and is furnished a key therefor. Each tenant must, upon the
termination of his tenancy, give to Landlord all keys and key cards of stores,
offices, or toilets or toilet rooms, either furnished to, or otherwise procured
by, such tenant, and in the event of the loss of any keys so furnished, such
tenant shall pay Landlord the cost of replacing the same or of changing the lock
or locks opened by such lost key if Landlord shall deem it necessary to make
such change. If more than two keys for one lock are desired, Landlord will
provide them upon payment therefor by Tenant. Tenant shall not key or re-key any
locks. All locks shall be keyed by Landlord’s locksmith only.
     15. Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord’s reasonable opinion, tends to impair the reputation of the
Project or its desirability as an office building and upon written notice from
Landlord any tenant shall refrain from and discontinue such advertising.
     16. All doors opening on to public corridors shall be kept closed, except
when being used for ingress and egress. Tenant shall cooperate and comply with
any reasonable safety or security programs, including fire drills and air raid
drills, and the appointment of “fire wardens” developed by Landlord for the
Project, or required by law. Before leaving the Premises unattended, Tenant
shall close and securely lock all doors or other means of entry to the Premises
and shut off all lights and water faucets in the Premises.
     17. Canvassing, soliciting and peddling in the Project are prohibited and
each tenant shall cooperate to prevent the same.
     18. All office equipment of any electrical or mechanical nature shall be
placed by tenants in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise or annoyance.
     19. No air-conditioning unit or other similar apparatus shall be installed
or used by any tenant without the prior written consent of Landlord.
     20. There shall not be used in any space, or in the public halls of the
Project, either by any tenant or others, any hand trucks except those equipped
with rubber tires and side guards.
EXHIBIT “B”
-2-

 



--------------------------------------------------------------------------------



 



     21. All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Project must be fluorescent and/or of a quality, type, design
and bulb color approved by Landlord.
     22. Parking.
          (a) Automobiles must be parked entirely within the stall lines on the
floor.
          (b) All directional signs and arrows must be observed.
          (c) Parking is prohibited in areas not striped for parking.
          (d) Landlord (and its operator) may refuse to permit any person who
violates the within rules to park in the Project parking facility, and any
violation of the rules shall subject the automobile to removal from the Project
parking facility at the parker’s expense.
          (e) All responsibility for any loss or damage to automobiles or any
personal property therein is assumed by the parker.
          (f) The parking facilities are for the sole purpose of parking one
automobile per space. Washing, waxing, cleaning or servicing of any vehicles by
the parker or his agents is prohibited.
          (g) Tenant agrees to acquaint all employees with these Rules and
Regulations.
          (h) No vehicle shall be stored in the Project parking facility for a
period of more than one (1) week without Landlord’s prior reasonable approval.
     23. The Project is a non-smoking Project. Smoking or carrying lighted
cigars or cigarettes in the Premises or the Project, including the elevators in
the Project, is prohibited.
     24. Tenant shall not, without Landlord’s prior written consent (which
consent may be granted or withheld in Landlord’s absolute discretion), allow any
employee or agent to carry any type of gun or other firearm in or about any of
the Premises or Project.
EXHIBIT “B”
-3-

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
NOTICE OF TERM DATES
AND TENANT’S PROPORTIONATE SHARE

                     
TO:
          DATE:        
 
 
 
         
 
                     
 
                                     

     
RE:
  Lease dated                      , 20___, between                  
                                                                    
(“Landlord”), and                                             (“Tenant” ),
concerning Suite                     , located at                             
                                                        .

Ladies and Gentlemen:
     In accordance with the Lease, Landlord wishes to advise and/or confirm the
following:
     1. That the Tenant has taken possession of the Premises and acknowledges
that under the provisions of the Lease the Term of said Lease shall commence as
of                      for a term of
                                                             ending on
                                                               .
     2. That in accordance with the Lease, Basic Rental commenced to accrue on
                                                            .
     3. If the Commencement Date of the Lease is other than the first day of the
month, the first billing will contain a prorata adjustment. Each billing
thereafter shall be for the full amount of the monthly installment as provided
for in said Lease.
     4. Rent is due and payable in advance on the first day of each and every
month during the Term of said Lease. Your rent checks should be made payable to
                                         at
                                                                                .
     5. The exact number of rentable square feet within the Premises is
                     square feet.
     6. Tenant’s Proportionate Share, as adjusted based upon the exact number of
rentable square feet within the Premises is                     %.
AGREED AND ACCEPTED:
TENANT:

                  ,     
a
                       
By:
                     
 
  Its:        
 
           

EXHIBIT ONLY
***DO NOT SIGN – INITIAL ONLY***
EXHIBIT “C”

-1-



--------------------------------------------------------------------------------



 



EXHIBIT “D”
TENANT WORK LETTER
ARUBA NETWORK, INC.
     This Tenant Work Letter shall set forth the terms and conditions relating
to the renovation of the tenant improvements in the Premises. This Tenant Work
Letter is essentially organized chronologically and addresses the issues of the
renovation of the Premises, in sequence, as such issues will arise.
SECTION 1
LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES
     In addition to providing the Improvement Allowance, pursuant to Section 2
below, Landlord shall at Landlord’s sole cost and expense, perform the following
work (collectively, “Landlord’s Work”) at Landlord’s sole cost and expense and
utilizing Project-standard materials of good quality and specifications
reasonably as determined by Landlord: (a) replace all missing or broken light
bulbs throughout the Premises, clean all light fixtures and replace ballasts
within the Premises as reasonably determined by Landlord to be necessary,
(b) replace damaged and/or stained ceiling tiles throughout the Premises,
(c) cause all bathroom fixtures and door handles for the restrooms to be in
proper working order, (d) cause all life safety systems within the Premises to
be in proper working order, and (e) remove the batteries from the non-functional
UPS system for the Premises. Landlord’s Work shall be performed in a prompt,
good and workmanlike manner, and in accordance with all applicable laws,
ordinances, rules and regulations. Landlord has constructed, at its sole cost
and expense, the base, shell and core (i) of the Premises, and (ii) of the
floors of the Project on which the Premises is located (collectively, the “Base,
Shell and Core”). The improvements to be initially installed in the Premises by
Tenant shall be designed and constructed pursuant to this Tenant Work Letter.
Any costs of initial design and construction of any improvements to the Premises
shall be an “Improvement Allowance Item”, as that term is defined in Section 2.2
of this Tenant Work Letter.
SECTION 2
IMPROVEMENTS
     2.1 Improvement Allowance. Tenant shall be entitled to a one-time
improvement allowance (the “Improvement Allowance”) in the amount of Two Hundred
Sixty-Three Thousand Five Hundred Dollars $263,500.00 for the costs relating to
the initial design and construction of Tenant’s improvements which are affixed
to the Premises (the “Improvements”). In no event shall Landlord be obligated to
make disbursements pursuant to this Tenant Work Letter in a total amount which
exceeds the Improvement Allowance and in no event shall Tenant be entitled to
any credit for any unused portion of the Improvement Allowance not used by
Tenant within six (6) months after the Must Take Commencement Date; provided,
however, that if Tenant deliver a Termination Notice pursuant to Article 33 of
the Lease, Tenant shall immediately cease construction of the Improvements
(unless Landlord designates otherwise to Tenant in writing) and Landlord shall
have no obligation to fund the Improvement Allowance for any work conducted
after delivery of the Termination Notice (unless Landlord so designates that
Tenant continue construction).
     2.2 Disbursement of the Improvement Allowance. Except as otherwise set
forth in this Tenant Work Letter, the Improvement Allowance shall be disbursed
by Landlord (each of which disbursements shall be made pursuant to Landlord’s
disbursement process provided below) for costs related to the construction of
the Improvements and for the following items and costs (collectively, the
“Improvement Allowance Items”): (i) payment of the fees of the “Architect” and
the “Engineers,” as those terms are defined in Section 3.1 of this Tenant Work
Letter, and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord’s consultants in connection with
the preparation and review of the “Construction Drawings,” as that term is
defined in Section 3.1 of this Tenant Work Letter; (ii) the cost of permits and
construction supervision fees; (iii) the cost of the construction and
installation of the Improvements, including, without limitation, any changes in
the Base, Shell and Core required by the Construction Drawings; (iv) the cost of
any changes to the Construction Drawings or Improvements required by applicable
building codes (the “Code”); (v) the “Landlord Coordination Fee”, as that term
is defined in
EXHIBIT “D”

-1-



--------------------------------------------------------------------------------



 



Section 4.3 of this Tenant Work Letter; and (vi) the cost of installation of
cabling on the Premises. However, in no event shall more than Seventy Thousand
Dollars ($70,000.00) of the Improvement Allowance be used for the items
described in (vi) above; any additional amount incurred as a result of (vi)
above shall be paid by Tenant. During the construction of the Improvements,
Landlord shall make monthly disbursements of the Improvement Allowance for
Improvement Allowance Items for the benefit of Tenant and shall authorize the
release of monies for the benefit of Tenant as follows.
          2.2.1 Monthly Disbursements. On or before the first day of each
calendar month during the construction of the Improvements (or such other date
as Landlord may designate), Tenant shall deliver to Landlord: (i) a request for
payment of the “Contractor,” as that term is defined in Section 4.1 of this
Tenant Work Letter, approved by Tenant, in a form to be provided by Landlord,
showing the schedule, by trade, of percentage of completion of the Improvements
in the Premises, detailing the portion of the work completed and the portion not
completed; (ii) invoices from all of “Tenant’s Agents,” as that term is defined
in Section 4.2 of this Tenant Work Letter, for labor rendered and materials
delivered to the Premises; (iii) executed conditional mechanic’s lien releases
from all of Tenant’s Agents which shall comply with the appropriate provisions,
as reasonably determined by Landlord, of California Civil Code Section 3262(d);
and (iv) all other information reasonably requested by Landlord. Thereafter,
Landlord shall deliver a check to Tenant in payment of the lesser of: (A) the
amounts so requested by Tenant, as set forth in this Section 2.2.1, above, less
a ten percent (10%) retention (the aggregate amount of such retentions to be
known as the “Final Retention”), and (B) the balance of any remaining available
portion of the Improvement Allowance (not including the Final Retention),
provided that Landlord does not dispute any request for payment based on
non-compliance of any work with the “Approved Working Drawings,” as that term is
defined in Section 3.4 below, or due to any substandard work. Landlord’s payment
of such amounts shall not be deemed Landlord’s approval or acceptance of the
work furnished or materials supplied as set forth in Tenant’s payment request.
          2.2.2 Final Retention. Subject to the provisions of this Tenant Work
Letter, a check for the Final Retention payable to Tenant shall be delivered by
Landlord to Tenant following the completion of construction of the Premises,
provided that (i) Tenant delivers to Landlord properly executed mechanics lien
releases from all of Tenant’s Agents in compliance with both California Civil
Code Section 3262(d)(2) and either Section 3262(d)(3) or Section 3262(d)(4),
(ii) Landlord has determined that no substandard work exists which materially
and adversely affects the mechanical, electrical, plumbing, heating, ventilating
and air conditioning, life-safety or other systems of the Project, the curtain
wall of the Project, the structure or exterior appearance of the Project, or any
other tenant’s use of such other tenant’s leased premises in the Project and
(iii) Architect delivers to Landlord a certificate, in a form reasonably
acceptable to Landlord, certifying that the construction of the Improvements in
the Premises has been substantially completed.
          2.2.3 Other Terms. Landlord shall only be obligated to make
disbursements from the Improvement Allowance to the extent costs are incurred by
Tenant for Improvement Allowance Items. All Improvement Allowance Items for
which the Improvement Allowance has been made available shall be deemed
Landlord’s property. If the total estimated cost of Improvement Allowance Items
exceeds the Improvement Allowance, Tenant shall be required to first fund such
excess prior to the commencement of Landlord’s obligation to fund the
Improvement Allowance and Landlord may require reasonable evidence that Tenant
has funded such excess prior to Landlord’s disbursement of the Improvement
Allowance. The Improvements to be constructed by Tenant shall include
installation of an alarm system on the emergency exit doors of the Premises. In
no event, however, shall Tenant modify the existing emergency exiting for the
Project (e.g., no exit doors may be modified in violation of Code nor may any
doors be dead-bolted).
SECTION 3
CONSTRUCTION DRAWINGS
     3.1 Selection of Architect/Construction Drawings. Tenant shall retain an
architect/space planner reasonably approved by Landlord (the “Architect”) to
prepare the “Construction Drawings,” as that term is defined in this
Section 3.1. Tenant shall also retain the engineering consultants reasonably
approved by Landlord (the “Engineers”) to prepare all plans and engineering
working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC and life safety work of the Improvements, if applicable. The plans and
drawings to be prepared by Architect and the Engineers hereunder shall be known
collectively as the “Construction Drawings.” All Construction Drawings shall
comply with the drawing format and specifications as reasonably determined by
EXHIBIT “D”

-2-



--------------------------------------------------------------------------------



 



Landlord, and shall be subject to Landlord’s reasonable approval. Tenant and
Architect shall verify, in the field, the dimensions and conditions as shown on
the relevant portions of the base building plans, and Tenant and Architect shall
be solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings.
     3.2 Final Space Plan. Tenant and the Architect shall prepare the final
space plan for Improvements in the Premises (collectively, the “Final Space
Plan”), which Final Space Plan shall include a layout and designation of all
offices, rooms and other partitioning, their intended use, and equipment to be
contained therein, and shall deliver the Final Space Plan to Landlord for
Landlord’s approval.
     3.3 Final Working Drawings. Architect and the Engineers shall complete the
architectural and engineering drawings for the Premises, and the final
architectural working drawings in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit the same to
Landlord for Landlord’s approval.
     3.4 Permits. The Final Working Drawings shall be approved by Landlord (the
“Approved Working Drawings”) prior to the commencement of the construction of
the Improvements. Tenant shall cause the Architect to promptly submit the
Approved Working Drawings to the appropriate municipal authorities for all
applicable building permits necessary to allow “Contractor,” as that term is
defined in Section 4.1, below, to commence and fully complete the construction
of the Improvements (the “Permits”). No changes, modifications or alterations in
the Approved Working Drawings may be made without the prior written consent of
Landlord, which consent shall not be unreasonably withheld.
SECTION 4
CONSTRUCTION OF THE IMPROVEMENTS
     4.1 Contractor. A general contractor shall be retained by the Tenant to
construct the Improvements. Such general contractor (“Contractor”) shall be
selected by the Tenant and approved by Landlord.
     4.2 Tenant’s Agents. All subcontractors, laborers, materialmen, and
suppliers used by the Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as “Tenant’s Agents”)
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld or delayed. If Landlord does not approve any of the
Tenant’s proposed subcontractors, laborers, materialmen or suppliers, the Tenant
shall submit other proposed subcontractors, laborers, materialmen or suppliers
for Landlord’s written approval. Notwithstanding the foregoing, the Tenant shall
be required to utilize subcontractors designated by Landlord for any mechanical,
electrical, plumbing, life-safety, sprinkler, structural and air-balancing work,
as long as such subcontractors are available to perform the work at a
commercially reasonable cost.
     4.3 Construction of Improvements by Contractor. The Tenant shall
independently retain, in accordance with Section 4.1 above, Contractor to
construct the Improvements in accordance with the Approved Working Drawings. The
Tenant shall pay a logistical coordination fee (the “Landlord Coordination Fee”)
to Landlord in an amount equal to three percent (3%) of the total amount of the
construction contract and general conditions between the Tenant and the
Contractor. Tenant acknowledges that construction of the Landlord’s Work and the
Improvements may occur during the Term of the Lease, that certain inconveniences
may be associated with such construction, but that Tenant shall not be entitled
to abatement of rent nor shall Tenant be deemed to be constructively evicted
from the Premises as a result of such construction.
EXHIBIT “D”

-3-



--------------------------------------------------------------------------------



 



     4.4 Indemnification & Insurance.
          4.4.1 Indemnity. Tenant’s indemnity of Landlord as set forth in
Article 13 of the Lease shall also apply with respect to any and all costs,
losses, damages, injuries and liabilities related in any way to any act or
omission of Tenant or Tenant’s Agents.
          4.4.2 Requirements of Tenant’s Agents. Each of Tenant’s Agents shall
warrant to Tenant that the portion of the Improvements for which it is
responsible shall be free from any defects in workmanship and materials for a
period of not less than one (1) year from the date of completion thereof. All
such warranties or guarantees as to materials or workmanship of or with respect
to the Improvements shall be contained in the contract or subcontract and shall
be written such that such warranties can be directly enforced by Tenant . Tenant
covenants to give to Landlord any assignment or other assurances which may be
necessary to effect a direct right of enforcement of such warranties by Landlord
in the event the Lease is terminated.
          4.4.3 Insurance Requirements.
               4.4.3.1 General Coverages. All of Tenant’s Agents shall carry
worker’s compensation insurance covering all of their respective employees, and
shall also carry public liability insurance, including property damage, with
limits of at least $1,000,000.00 per occurrence, in form and with companies
reasonably acceptable to Landlord.
               4.4.3.2 Special Coverages. Tenant shall carry “Builder’s All
Risk” insurance in an amount covering the cost of construction of the
Improvements, and such other insurance as Landlord may reasonably require. Such
insurance shall be in amounts and shall include such extended coverage
endorsements as may be reasonably required by Landlord.
               4.4.3.3 General Terms. Certificates for all insurance carried
pursuant to this Section 4.4.3 shall be delivered to Landlord before the
commencement of construction of the Improvements and before the Contractor’s
equipment is moved onto the site. In the event that the Improvements are damaged
by any cause during the course of the construction thereof, Tenant shall
immediately repair the same at Tenant’s sole cost and expense, so long as the
Lease is not terminated. To the extent the Improvement Allowance Items are
expected to cost more than $100,000.00 in excess of the Improvement Allowance,
Landlord may, in its discretion, require Tenant to obtain a lien and completion
bond or some alternate form of security satisfactory to Landlord in an amount
sufficient to ensure the lien-free completion of the Improvements and naming
Landlord as a co-obligee.
SECTION 5
MISCELLANEOUS
     5.1 Tenant’s Representative. The Tenant has designated Mark Deiters as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.
     5.2 Landlord’s Representative. Prior to commencement of construction of
Improvements, Landlord shall designate a representative with respect to the
matters set forth in this Tenant Work Letter, who, until further notice to the
Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Tenant Work Letter.
     5.3 Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. Time is of the essence regarding Landlord’s and Tenant’s
obligations under this Tenant Work Letter. With respect to any item requiring
Landlord’s consent or approval under this Tenant Work Letter (each a “Consent
Requirement”), Landlord shall notify Tenant of its approval or disapproval of
each such Consent Requirement within five (5) business days after its receipt of
notice of Tenant’s request therefor. If Landlord fails to notify Tenant that it
disapproves of the Consent Requirement within such five (5) day period (or, in
the case of resubmitted Consent Requirements after Landlord’s initial
disapproval thereof, within three (3) business days after receipt of notice of
Tenant’s request therefor), Tenant may provide Landlord with a second notice of
such item indicating that if Landlord fails to respond within two (2) business
days, Landlord shall be deemed to have approved such item,
EXHIBIT “D”

-4-



--------------------------------------------------------------------------------



 



and if Landlord fails to notify Tenant that it disapproves of such item within
such two (2) business day period, Landlord shall be deemed to have approved such
item.
     5.4 Early Entry. Provided that Tenant and its agents, employees and
contractors do not interfere with the Landlord’s Work, Landlord shall provide
Tenant with access to the Premises upon full execution and delivery of the Lease
to commence the performance of the Improvements, but subject to all other terms
and conditions of this Tenant Work Letter (e.g., the conditions regarding
permits and insurance). Prior to Tenant’s entry into the Premises as permitted
by the terms of this Section 5.4, Tenant shall submit a schedule to Landlord
(and Landlord’s general contractor, if so requested by Landlord), for their
approval, which schedule shall detail the timing and purpose of Tenant’s entry.
The terms and conditions of Article 13 of the Lease shall apply to any such
early entry.
     5.5 Outside Date. Landlord shall use reasonable efforts to cause the
Landlord’s Work to be substantially complete (i.e., complete other than punch
list items) by the “Outside Date,” which shall be the date which is thirty
(30) days after the date of full execution and delivery of this Lease by
Landlord and Tenant, and which date may be extended by a maximum of sixty
(60) days by the number of days of “Force Majeure Delays” (as defined below). If
the Landlord’s Work is not substantially complete by the Outside Date, then the
sole remedy of Tenant shall be to invoke Tenant’s rights under Section 9(a)(ii)
of the Lease (which Tenant may do notwithstanding that Tenant does not currently
lease the entire Project). For purposes of this Section 5.5, “Force Majeure
Delays” shall mean and refer to a period of delay or delays encountered by
Landlord affecting the work of construction of the Landlord’s Work because of
delays due to excess time in obtaining governmental permits or approvals beyond
the time period normally required to obtain such permits or approvals for
similar space, similarly improved, in comparable office buildings in Sunnyvale,
California; fire, earthquake or other acts of God; acts of the public enemy;
riot; public unrest; insurrection; governmental regulations of the sales of
materials or supplies or the transportation thereof; required evacuation;
strikes or boycotts; shortages of material or labor or any other cause beyond
the reasonable control of Landlord.
EXHIBIT “D”

-5-



--------------------------------------------------------------------------------



 



EXHIBIT “D”

-1-



--------------------------------------------------------------------------------



 



EXHIBIT “E”
MUST TAKE SPACE FURNITURE INVENTORY
220 cubicles
230 chairs
7 tables
EXHIBIT “E”

-1-